UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
————————————————————————X
                                           :
ROBERT MAJORS                              :
                                           :  COMPLAINT
                             Plaintiff,    :
                                           : ___ CV ____
                   -against-               :
                                           : (Jury Trial Demanded)
THE CITY OF NEW YORK; New York City Police :
Department Detective PAUL HEIDER,          :
Det. MICHAEL SAPRAICONE, Det.              :
STACY CALANTJIS and Det. WILLIAM NEVINS.     :
                                           :
                                           :
                             Defendants.   :

————————————————————————X

       ROBERT MAJORS, by his attorneys THOMAS HOFFMAN, ESQ. and

JONATHAN HILES, ESQ., complaining of the defendants, respectfully alleges, upon

information and belief, as follows:

                            INTRODUCTION

       Throughout the 1990s and 2000s, the Queens County District Attorney’s Office

had a “win at all costs” culture and indifference to prosecutorial misconduct that violated

the constitutional rights of criminal defendants. This climate of impunity caused Queens

prosecutors to conceal evidence of Robert Majors’ innocence in order to “win” a

conviction for a 1997 double attempted murder and robbery Mr. Majors did not commit.

The prosecutors succeeded, securing Majors’ conviction, in 2001, on two counts of

attempted murder and robbery, which carried a 50 years-to-life prison sentence. For many

years, Majors believed he would die in prison for crimes he didn’t commit. Then, in
2018, Majors obtained a 21 year-old affidavit, witnessed by police detectives days after

the attempted murders/robbery, in which an informant provided credible, well-

corroborated evidence exonerating Majors and identifying the actual perpetrators. While

police and prosecutors credited the affidavit, they concealed it from Majors for 21 years.

In May 2020, Queens Supreme Court Judge John B. Latella vacated Mr. Majors’

attempted murder and robbery convictions, finding that the suppression of the affidavit

had violated Majors’ constitutional rights under Brady v. Maryland, 373 U.S. 83 (1963).

Judge Latella also found the government had failed, despite an unequivocal court order,

to disclose an eyewitness’ description of the perpetrators that excluded Mr. Majors, in

violation of Brady.

       This lawsuit seeks to hold the Defendant City of New York accountable because

these Brady violations and other unlawful acts foreseeably resulted from the deliberate

indifference of policymakers from the Queens County District Attorney’s Office (“D.A.’s

Office” or “QCDAO”) to patterns of similar constitutional violations, committed over

many years, by their prosecutors. In the 10 years preceding Mr. Majors’ conviction, there

were 52 documented instances in which New York State and federal courts reversed

convictions because Queens trial prosecutors deprived defendants of their constitutional

rights by suppressing Brady material, failing to correct false testimony, delivering

improper summation remarks, and other misconduct. See Exhibit A, Queens Convictions

Reversed for Prosecutorial Misconduct, 1985-2017. None of the prosecutors in these 52

cases were disciplined or reprimanded in any way. Instead, they were rewarded for

“winning” convictions with salary increases, promotions and glowing evaluations.

                                       Page 2 of 73
Queens District Attorney Richard Brown (“D.A. Brown”), who served as D.A. from 1991

to 2019, was aware of the pervasive misconduct in his office. As he wrote in a 1998

memo regarding an appellate reversal that condemned a prosecutor’s “egregious”

violations: “[W]e have been getting away with this stuff for a long time.” Rather than

correct course, D.A. Brown and other QCDAO policymakers and supervisors continued

to disregard or condone misconduct. This 42 U.S.C. § 1983 action seeks to compensate

Mr. Majors for the wrongful incarceration he endured as a result of this systemic

prosecutorial misconduct. It also seeks to compensate Mr. Majors for the unlawful acts of

New York City police officers, who fabricated evidence of Mr. Majors’ guilt and

conspired with Queens prosecutors to conceal evidence of his innocence.



   I.     NATURE OF ACTION, JURISDICTION AND PARTIES

1. This civil rights action under 42 U.S.C. §§ 1983 and 1988, and New York law, arises

   from the wrongful prosecution and conviction of ROBERT MAJORS due to

   egregious police and prosecutorial misconduct that caused him to spend more than a

   decade in prison for crimes he did not commit.

2. On May 18, 2020, after a four day hearing, Judge Latella set aside Robert Majors’

   conviction on two counts of attempted murder and robbery, as well as criminal

   possession of stolen property, based on the defendants’ failure to disclose two pieces

   of evidence showing Majors did not commit these crimes. First, the QCDAO had

   concealed an affidavit from a police informant, Kevin McKinney, identifying three

   other people, but not Mr. Majors, as the perpetrators. Second, police and prosecutors

                                      Page 3 of 73
   concealed reports from an eyewitness, Desiree Stone, whose description of the

   perpetrators did not match Majors. On October 20, 2020, Judge Latella dismissed

   with prejudice the two counts of attempted murder and robbery.

3. The evidence exculpating Majors was suppressed during his trial in 2000 and retrial in

   2001 and then for an additional 17 years by attorneys in the QCDAO’s Appeals

   Bureau and Freedom of Information Law (FOIL) Unit.

4. The individual Detectives named in this lawsuit also intentionally concealed evidence

   of Mr. Majors’ innocence.

5. Majors’ lawsuit also names the City of New York as defendant for the misconduct of

   its employees and the subsequent 20-year cover-up that was caused by the City’s (a)

   policies, customs, and practices, (b) deliberate indifference to the likelihood that

   constitutional violations like the ones suffered by Majors would occur, and (c) the

   failure of the City to supervise and discipline employees who committed such

   misconduct, notwithstanding that such misconduct was rampant before and during the

   time MAJORS was arrested, prosecuted, and convicted.

6. When prosecutorial misconduct was exposed, policymakers at the QCDAO failed to

   meaningfully investigate the misconduct or whitewashed it, took no disciplinary

   action against the offending prosecutors and instead praised and promoted them, and

   gave them salary increases, thereby emboldening and encouraging constitutional

   violations to continue. The City was deliberately indifferent to the misconduct despite

   abundant evidence and argument that QCDAO prosecutors suppressed Brady material



                                       Page 4 of 73
   and used false, misleading evidence and argument that violated the constitutional

   rights of criminal defendants.

7. In addition, the QCDAO under former D.A. Brown maintained affirmative,

   unconstitutional policies that directly led the trial prosecutor in Majors’ case to

   conceal Brady material, to not correct false testimony and to allow QCDAO

   prosecutors to continue to cover up their misconduct after Majors was convicted.

8. As a result of defendants’ actions, Majors is entitled to substantial compensatory and

   punitive damages.



              JURISDICTION, VENUE & CONDITIONS PRECEDENT

9. This action arises under 42 U.S.C. §§ 1983 and 1988, and under the common law of

   the State of New York.

10. Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 and 1343, and by

   principles of pendent jurisdiction.

11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

12. On January 4, 2021, Robert Majors filed with Defendant City of New York a timely

   Notice of Claim under General Municipal Law § 50-e. Thereafter Majors’ General

   Municipal Law § 50-h hearing was held on March 31, 2021.

13. More than 90 days have elapsed since Majors’ submission of his notice of claim and

   50-h hearing. Majors has complied with all conditions precedent to commencement of

   this action.



                                         Page 5 of 73
                                        THE PARTIES

14. Plaintiff Robert Majors is a citizen and resident of the State of New York and of the

   United States.

15. Defendant, CITY OF NEW YORK (“CITY”), of which the County of Queens is a

   subdivision, is a municipal corporation of the State of New York and governs in the

   Eastern District of New York.

16. Defendants Detective Paul Heider, Michael Sapraicone, and Stacy Calantjis (sometimes

   jointly “Investigative Detectives”) were detectives employed by the New York City

   Police Department (“NYPD”), and acted toward Majors under color of the statutes,

   ordinances, customs, and usage of the State of New York and the CITY, and acted

   within the scope of their employment, in violating Mr. Majors’ constitutional rights.

   Each is sued in their individual and official capacities.



      I.     FACTS COMMON TO ALL CAUSES OF ACTION

  A. Crime

  17. At 10:20 a.m. on May 9, 1997, three black males shot and robbed off-duty detective

      Arthur Pettus and retired police officer Joseph Bellone as they were delivering cash

      payroll to Positive Promotions, a business located at 40-01 168th Street in Flushing,

      Queens. (“The Crime”)



                                          Page 6 of 73
18. After shooting the victims and taking the cash payroll, the three perpetrators fled the

   scene in a green Ford Aerostar van.

19. The van sustained a flat tire, caused by a bullet, and came to a halt less than one mile

   away, at the intersection of 162nd Street and 45th Avenue, in Flushing, Queens.

20. At that location the three perpetrators abandoned the van and boarded a New York

   City bus and completed their escape. The Crime was committed by Aaron Boone,

   Bernard Johnson and a third perpetrator, either “Rasheed” (aka “Country”), or Kevin

   C. McKinney. Like Boone and Johnson, Rasheed, McKinney and Boone were

   members of the SpeedStick gang.



B. Apprehension and Arrest of Majors

21. Within hours of The Crime, police found and identified Boone’s fingerprints in the

   abandoned getaway van. The next morning, May 10, 1997, police surveilled Boone’s

   house.

22. That morning Boone telephoned Majors. Majors was Boone’s brother-in-law through

   his marriage to Boone’s sister, Georgielle Majors. Boone asked Majors to drive him

   to the train station where he was traveling to a club he owned in Blythewood, South

   Carolina.

23. At the time, Majors was 31 years old and father to his and Georgielle’s four year-old

   daughter He was employed as an admitting clerk Queens Hospital Center.

24. When Majors arrived at Boone’s home, Boone asked Majors to put his (Boone’s)

   duffel into Majors’ car. Majors complied. Noticing the duffel bag was unusually

                                        Page 7 of 73
    heavy, Majors looked inside of it and saw that the bag contained guns. Moments later,

    just as Majors began driving, he spotted police cars following him.

25. Majors, who had previously served 3 1/2 years for gun possession, panicked. He

    stopped the van and attempted to discard the duffel bag.

26. Police arrested Majors and recovered the duffel bag containing the weapons.1

27. Boone was arrested at the same time as Majors and taken to the 109th police precinct.

    At the precinct Boone made a statement implicating himself and exonerating Majors.

    Boone told detectives John Gillen and Michael Sapraicone “that he felt bad for his

    brother in law Robert - because he hadn’t done anything other than to do him a favor

    by taking the bag with the guns someplace for him and he hadn’t told Robert were

    (sic) yet, because he wasn’t sure himself… I asked him if his brother in law was

    involved yesterday. He stated ‘no.’ and had not done anything other than to do him a

    favor by taking his bag.”

28. Majors was also taken to the 109th precinct. At the precinct two detectives, whose

    names Majors does not currently know, tried to get Majors to confess to the shooting

    and robbery of off-duty detective Arthur Pettus and retired police officer Joseph

    Bellone. Over 20-30 minutes, the two detectives, taking turns, repeatedly struck

    Majors while he was handcuffed to a chair in the ribs with their fists and a phone


1
 As discussed infra at ¶¶ 36-37, Majors was ultimately convicted of weapons possession, for
which he was sentenced to a minimum term of 12 years in prison. Majors does not seek
damages for these 12 years of imprisonment, but rather for the 10 years he was imprisoned after
he would have been eligible for parole, but for his wrongful convictions for attempted murder
and robbery.


                                         Page 8 of 73
    receiver.2 Majors did not confess because he had not participated in The Crime in any

    way, shape or form.

29. That same evening Majors gave a written statement to Detective Heider explaining

    that he had just been doing his brother-in-law Aaron Boone a favor and had not

    known there were weapons in the bag and was not involved in The Crime. After

    Majors gave his statement denying his involvement, Heider told Majors, “you’re

    going upstate anyway.”

30. At the time of Majors’ arrest the detectives recovered from Majors an appointment

    card for May 9, 1997 at 10:00 a.m. at the chiropractor’s office of Dr. Carol Schuster.

    Majors was receiving treatment for a back injury he had sustained in a previous car

    accident. The Crime took place 6.3 miles from Dr. Schuster’s office at 10:20 a.m.

    according to surveillance footage. Majors used public transportation to travel to Dr.

    Schuster’s office. Majors was at Dr. Schuster’s office when the crime occurred.

31. Committed to charging Majors regardless of whether he committed The Crime, the

    investigative detectives, contrary to police practice and procedure, did not take a

    single step to investigate Majors’ alibi, nor did they attempt to speak to Dr. Schuster.



C. Procedural History of Majors’ Trials

32. Majors was first jointly tried with co-defendant Boone from February 8 to March 10,

    2000.

2
 Police may have resorted to abusive interrogation tactics in part because the victims of The
Crime were members of the law enforcement community.


                                          Page 9 of 73
33. On March 10, 2000, the jury convicted Majors of two counts of attempted murder in

   the second degree, robbery in the first degree and possession of weapons and stolen

   property. The Hon. Steven W. Fisher, who presided over the jury trial, sentenced

   Majors to a total of 90 ½ years-to-life in prison.

34. On March 28, 2000, Majors moved pursuant to CPL § 440.10 to vacate his

   convictions on the grounds that jurors improperly used a transit map during their

   deliberations to calculate that Majors could have had sufficient time to travel from his

   chiropractor’s office to participate in the shooting and robbery. Majors’ chiropractor,

   Carole Schuster, had testified at trial that Majors had visited her office for a 10 a.m.

   appointment on the morning of the Crime, which commenced at 10:20 a.m. On July

   10, 2000, Judge Fisher granted Majors’ motion and vacated the conviction on all

   counts except for the weapons possession charge.

35. At his second trial, Majors waived his right to a jury. The bench trial was held on

   October 29—November 8, 2001 and was presided over by the Hon. John B. Latella.

36. On November 8, 2001, Judge Latella found Majors to be guilty of attempted murder

   in the second degree, robbery in the first degree, and stolen property in the third

   degree.

37. On December 5, 2001, Judge Latella sentenced Majors to 25 years-to-life on each

   count of attempted murder to run consecutively with the 12 years-to-life sentence

   Majors received for his prior conviction for weapons possession. The robbery and

   stolen property sentences ran concurrently.



                                       Page 10 of 73
D. The Government’s “Evidence” Against Majors

38. The lead prosecutor at Majors’ jury trial and bench trial, as well as a pretrial

   suppression hearing, was ADA James Evangelou, Esq. He was assisted by ADA

   Andrea Eckhardt.

39. There was no forensic evidence from the escape can or the weapons that connected

   Majors to The Crime.

40. The prosecution evidence against Majors was of three kinds. The first prosecution

   evidence was that Majors briefly possessed a duffel bag with the weapons on the day

   following The Crime and attempted to dispose of the duffel when he spotted police.

41. Second, there was the shaky and inconsistent testimony of two eyewitnesses, New

    York City bus driver Kerwin Charles and motorist Reuben Cherena, who saw the

    perpetrators abandon the green getaway van and board a public bus approximately

    one mile from the crime scene. Both Charles and Cherena allegedly identified

    Majors in lineups supervised by Det. Heider as one of three men they observed

    running from the green getaway van and boarding the public bus. The statements by

    the two eyewitnesses at the lineup were inconsistent, as Charles said that the second

    perpetrator to board the bus—supposedly Majors—was wearing a yellow jacket

    while Cherena said the second person to run was not wearing a yellow jacket and

    was carrying a black jacket under his arms.

42. The third prosecution evidence consisted of telephone records that included 10 calls

   from May 3 to May 10, 1997 between the home of Robert and Georgielle Majors and

   the home of Aaron Boone and Anna Boone, who was Aaron’s and Georgielle’s

                                        Page 11 of 73
    mother. Also introduced into evidence were two May 10, 1997 telephone calls from

    the residence of Boone’s girlfriend to Robert Majors’ home. These calls were from

    Boone asking Majors to take him to the train station. The prosecution portrayed these

    calls as being between co-conspirators. The previous calls between Majors’ house and

    Boone’s house were in fact benign calls between Majors’ wife, Georgielle, and her

    mother, Anna.3

                          1. Kerwin Charles

43. Kerwin Charles was an MTA bus driver who briefly saw the three perpetrators when

    they boarded his bus.

44. Cherena allegedly identified Majors in a lineup supervised by Detective Heider, the

    same detective who witnessed and concealed McKinney’s Affidavit. Det. Heider

    suggested the identification of Majors to Charles.

45. At the bench trial, Charles identified Majors as the second perpetrator to board the bus

    and described him as wearing a yellow jacket.

46. Charles’s testimony contradicted his initial statement to police that the man wearing

    the yellow jacket boarded the bus first, not second, and shouted, “pay up, pay up.”

    Charles further testified that Majors, upon boarding the bus, stopped at the cash box

    while calling back to the third perpetrator, “pay up, pay up.”

47. Charles’s testimony at the bench trial differed significantly from his testimony at the

    jury trial, held 19 months earlier.

3
 There were no calls between the homes of Majors and Johnson, the mastermind of the crime,
even though there were 21 calls in the month before the Crime between Boone and Johnson.


                                          Page 12 of 73
48. At the jury trial, Charles testified that the second perpetrator did not stop at the cash

   box but instead went “straight to the back of the bus.” When Charles was asked by the

   prosecutor to make an in-court identification of Majors’ he pointed to Majors’ 6’3”

   African American attorney, William Martin, Esq., as the second perpetrator to board

   the bus. Majors is 5’8” tall.

49. In light of Charles’s changing story and inability to make an independent

   identification, the contradictions between Charles’s and Cherena’s alleged

   descriptions of Majors, the fact that Majors did not participate in The Crime, and the

   Investigative Detectives’ other misconduct, it is likely the Investigative Detectives fed

   Charles his testimony inculpating Majors as well as his alleged lineup identification.

                             2.     Reuben Cherena

50. Reuben Cherena was in his vehicle and stopped at a red light beside the green Ford

   Aerostar van the perpetrators had used for their escape.

51. Cherena saw three black males get out of the van and run onto a public bus. All three

   perpetrators were running.

52. Cherena allegedly identified Majors in a lineup supervised by Detective Heider. Det.

   Heider suggested the identification of Majors.

53. According to Cherena, Bernard Johnson was the first to exit the van and run to the

   bus, Majors was the second, and Boone was the third.

54. Since the three perpetrators were running away from where Cherena sat in his car,

   Cherena only glimpsed the second perpetrator’s face when that perpetrator turned

   quickly to look for oncoming traffic.

                                        Page 13 of 73
55. As noted, in contrast to Charles, who had testified that the second perpetrator to

   board the bus was wearing a yellow jacket, Cherena testified that the second

   perpetrator was carrying a black jacket under his arms.

56. While Cherena made an in-court identification of both Johnson and Boone he could

   not make an in-court identification of Majors at either the jury or bench trial.

   Cherena’s inability to independently identify Majors further supports the fact that Det.

   Heider suggested Cherena’s lineup identification of Majors.

57. At least three other witnesses viewed lineups and were unable to identify Majors. Two

   had the same opportunity as Cherena to observe the three perpetrators running from

   the getaway van to the bus: The first, Cherena’s wife Sherley Lopez, who was sitting

   next to her husband; the second, Ian Bond, a pedestrian standing at the intersection of

   45th Avenue and 162nd Street, who saw all three perpetrators running to the bus; and

   the third, Yaneth Baburka, who saw the perpetrators when they were inside the van

   and was able to identify Boone but not Majors.



  D. The Suppressed Brady Material

58. As the U.S. Supreme Court held in Brady v. Maryland, 373 US 83, 87 (1963) and

   Giglio v. U.S., 405 U.S. 150, 154 (1972), the U.S. Constitution requires the

   government to disclose information that is favorable to the accused.

59. The Brady and Giglio rules are intended to enable defendants to show innocence,

   discredit the prosecution case, impeach a witness, or show that the witness has some



                                       Page 14 of 73
   motive, bias, or interest in testifying against the defendant, and/or to challenge the

   integrity of the government’s investigation.



             1.      McKinney Affidavit

60. On May 21, 1997, 12 days after The Crime and 11 days after Majors’ arrest,

   informant Kevin McKinney provided a detailed, three-page Affidavit that was

   witnessed by the Defendants Heider, Sapraicone and Calantjis (“McKinney

   Affidavit”). As memorialized in the Affidavit, McKinney told the Investigative

   Detectives that on May 17, 1997, his friend Bernard Johnson confessed to him that he

   committed The Crime together with Aaron Boone and a third perpetrator named

   “Rasheed”—not Majors. McKinney reported that Rasheed drove a “tanish” (sic)

   colored car.

61. Five days earlier on May 16, the Investigative Detectives interviewed a confidential

   informant who told them that “Country” was a co-leader of SpeedStick and drove a

   gold maxima car. “Country” was the nickname of “Rasheed”, identified by McKinney

   as the third perpetrator. McKinney told detectives that “Rasheed” aka “Country”

   drove “a tanish or goldish colored Maxima.” Infra at ¶ 67.

62. McKinney and Johnson were members of the SpeedStick gang that was commanded

   by Aaron Boone, his twin Ammon Boone and “Country.” Aaron, like Bernard

   Johnson, was one of the three men who committed The Crime. A confidential

   informant Emmanuel E. reported that SpeedStick was a violent gang that had



                                       Page 15 of 73
   committed at least three murders, several brutal assaults and multiple armed

   robberies.

63. Johnson’s confession to his confidante Kevin McKinney had overwhelming indicia of

   reliability. Johnson, who was not a police suspect when the statement was made, had

   no motive to falsely admit to his fellow gang member that he had committed a

   heinous crime. The McKinney Affidavit accurately identified as perpetrators Aaron

   Boone (nicknamed “Twin”) as well as Johnson. Most significantly, the McKinney

   Affidavit described the planning and execution of the crime in detail and provided

   facts unknown to the public.

64. The McKinney Affidavit described the circumstances of Johnson’s confession, the

   nature of The Crime and the way the perpetrators abandoned their getaway van when

   it sustained a flat tire, and then boarded a public bus to complete their escape. As set

   forth in the McKinney Affidavit (including typos):

      “Boone ran up to one of the cops that was on the ground and let him have
      it,” “I said to Bernard (Bernard Johnson) what the hell is going on. Bernard
      said we pulled up in the van (Bernard & Twin) and twin (Aaron Boone) just
      got out of the van wilding blazing shit up (shooting). He also told me that
      twin had an AK 47 (assault rifle) and started shooting soon as they got out
      of the van he also said when twin started shooting Bernard followed suit
      (shooting too) Bernard also said that they were shooting at two cops and the
      twin ran up to one of the cops that was on the floor and let him have it (shot
      him up) then Bernard said that they took the money and took off in the van.
      He also told that Rasheed was in the back up car But doesn’t say what
      Rasheed does at this Robbery. Bernard says van caught a flat tire and they
      see the OS busline and get on it. Twin & Bernard got off the bus by Parsons
      and Archer. Does not say where Rasheed went. Bernard said he left twin
      and went to work. Bernard says he got 40 thousand and that Aaron had
      about the same. He also said RA & the other twin (Ammon) also got

                                       Page 16 of 73
      money. Bernard said that they robbed another armored car earlier that day
      in Queens and took 80 thousand dollars. Bernard said that RA (Rasheed)
      had left town.”

65. The media reported that the perpetrators stole $50,000 when the actual amount, as

   Johnson accurately told McKinney, was approximately $80,000.

66. “The other twin,” Ammon, was Ammon Boone, Aaron Boone’s brother. As discussed

   infra, Ammon’s fingerprints were found in the perpetrators’ green Aerostar van. If

   disclosed to the defense, McKinney’s statements concerning Ammon, as well as

   Rasheed, would have strengthened Majors’ defense.

67. As memorialized in the Affidavit, McKinney told the detectives how he got to know

   Johnson, Boone, and Rasheed:

      “I know Bernard aka Baretta from my cousin Poppy aka Edward Ward who
      grew up with Bernard in Pominox Houses. I know that Bernard works in a
      hospital in Jamaica Queens. I also know that Bernard has a son that about
      10 months. Iv seen Bernard about 50 times since 1995 at least 5 of them
      times I seen him he was at the twins house (Aaron & Ammon) on Junction.
      I know Aaron through my cousin Edward Ward who introduce to Aaron
      about a year ½ ago. I met Ammon mabe 6 months after Aaron. Aaron is
      the one with the scare. Ive also been in the cars that twins drove (Suburban
      Landcruiser BMW) Ive (sic) also been down South with the twins in their
      club (Rondavu) in Blethwood, S.C.. Baretta & Rasheed have also been to
      the Rondavu Rasheed drive a tanish or goldish colored Maxima. I also met
      Rasheed at twin’s house. Seen him maby 10 times my whole life. Rasheed
      also have a son who’s two or three years of age. I also know that Rasheed
      Twins Bernard are all members of a group called (Speed Stick) which
      means robbery.”




                                     Page 17 of 73
68. Heider, Sapraicone and Calantjis, giving full credence to the Affidavit, immediately

   went to Johnson’s place of employment—the hospital in Jamaica, Queens where

   McKinney said Johnson worked—and arrested Johnson.

69. The Defendant detectives having decided to charge Majors and not having

   investigated Majors’ alibi, did not take a single step to investigate the “Rasheed” lead

   provided by McKinney. Instead of keeping the case open to investigate Rasheed, the

   Investigative Detectives, being unalterably committed to charging Majors with The

   Crime, closed the case the next day, on May 22. As Det. Heider testified at a pretrial

   suppression hearing, “I closed this file out basically with the – I believe the

   investigation is over with basically with the arrest of Bernard Johnson after May

   22nd.”

70. The police closed the case not only before they could investigate Rasheed, but also

   before they could adequately investigate Aaron’s brother Ammon. On May 21, 1997

   Det. Alongis, examiner with the NYPD Latent Print Section, informed Lt. Nevin of

   the 109th Precinct that at least one fingerprint of Ammon Boone was found on a

   newspaper inside the Ford Aerostar van used in the robbery. App. IV (2) 621, 627,

   649. During Det. Alongis’ extensive direct testimony he failed to disclose that

   Ammon Boone’s fingerprints were recovered at the crime scene. The prosecutor did

   not correct Det. Alongis’ testimony that the only fingerprints recovered from the

   green van of value belonged to Aaron Boone. App. III 266:1-268:25.

71. The QCDAO, like the Investigative Detectives, gave full credence to McKinney. The

   QCDAO relied exclusively on the information McKinney provided to establish that

                                       Page 18 of 73
   there was probable cause to arrest Johnson at the suppression hearing. As ADA

   Evangelou stated, “With respect to Mr. Johnson the arrest of the defendant there was

   probable cause based on the evidence by the individual [McKinney] named at the

   hearing.”

72. While the QCDAO and police represented that McKinney had implicated Johnson—

   thus providing probable cause for Johnson’s arrest—they did not disclose that

   McKinney had signed an Affidavit implicating Johnson and exonerating Majors.

73. Judicial Hearing Officer Joan O’Dwyer sustained the arrest of Johnson, finding

   McKinney to be a reliable “citizen informant.”



      2.       The Desiree Stone DD5s and Statement Stone gave to Detectives

74. At approximately 10:30 a.m. on May 9, 1997, Desiree Stone got off the Q65 bus at

   the intersection of 45th Ave and 162nd Street – the same stop at which the

   perpetrators boarded the bus.

75. When she exited the bus, Ms. Stone saw the three perpetrators running and then

   boarding the bus. She gave a statement memorialized in a police memo book, and

   later a police DD5 #54 that the second person to board the bus wore “braids,

   cornrows.” Majors had short hair and had never worn his hair in cornrows.

76. Heider, Sapraicone, Calantjis and ADAs Evangelou and Eckhardt did not disclose the

   Stone Statement during Majors’ Bench or Jury trials.

77. Also suppressed by the Investigative Detectives and the prosecutors were the other

   contents of DD5 #54 as well as DD5 #125. DD5 #54 reveals that two hours after the

                                     Page 19 of 73
   robbery, Desiree Stone told investigative Detective Bovino that while exiting the rear

   door of the Q65 bus, she saw four people boarding the bus. Three of the four were

   running. One man had already crossed while the other two were running from across

   the street towards the bus. The DD5 #54 further discloses that Stone was taken to the

   103 precinct Robbery Unit where she viewed photographs of “male blacks” with

   negative results. DD5 #125 recorded that the day following The Crime, Stone was

   taken to the NYPD robbery photo imaging Unit where she provided a description of

   the second to board the bus (supposedly Majors) as “male/black with cornrows/braids

   age 21-28, 5’10-6’2.” Majors was 31, 5’7” had short hair, and no braids or cornrows.

78. On May 17, detectives interviewed a confidential informant, Thomas Emmanuel, who

   was also a SpeedStick gang member. One gang member who Emmanuel could not

   name but described fit the description provided by Stone: “m/b/22 approx. 6’1 inches

   and a stocky build, he has dreadlocks [].”

79. At the jury trial the Hon. Stephen Fisher ordered the People to turn over any witness’

   description of the perpetrators who boarded the bus: “[I]f you have a description from

   people who are describing these individuals who got on the bus, if it’s an exact match

   or not, turn it over.” Despite the court’s directive, ADAs Evangelou and Eckhardt

   both at the jury trial and later the bench trial withheld Stone’s description of the

   second person to board the bus that did not match Majors. They withheld DD5s #54

   and #125.




                                       Page 20 of 73
      3. ADA Charles Testagrossa’s Handwritten Notes

80. As memorialized in handwritten notes, on May 20, 1997, ADA Charles Testagrossa

   interviewed Detective Heider and received information that the description provided

   by Cherena for the artist rendering of the perpetrator fit the description of Kevin

   McKinney. Since Cherena later identified Boone as the driver of the van, this

   information could have been used to implicate McKinney and impeach the reliability

   of Cherena’s identification of Majors.

81. The QCDAO suppressed the Testagrossa notes until March 2, 2021.



  D. The Fabricated Bernard Johnson “Confession” and the Forensic Evidence

82. Boone’s, Johnson’s and McKinney’s fingerprints were submitted to the NYPD

   fingerprint analysis lab for comparison with the prints found in the abandoned green

   van. However, Majors’ fingerprints were not. Id.

83. On May 21, 1997 Det. Alongis, examiner with the NYPD Latent Print Section,

   informed Lt. Nevin of the 109th Precinct that at least one fingerprint of Ammon

   Boone was found on a newspaper inside the Ford Aerostar van used in the robbery.

   During Det. Alongis’ extensive direct testimony he failed to disclose that Ammon

   Boone’s fingerprints were recovered at the crime scene. The prosecutor did not

   correct Det. Alongis’ testimony that the only fingerprints recovered from the green

   van of value belonged to Aaron Boone.




                                      Page 21 of 73
84. Police obtained a warrant to search Boone’s house and Johnson’s locker at the

   hospital where he worked. Police did not request a warrant to search Majors’ house

   for weapons or for the proceeds of the robbery.

85. After Johnson’s arrest, Detectives Heider and Sapraicone and Lt. William Nevins

   interrogated Johnson at the 109th precinct. Johnson denied Majors was involved in

   The Crime. Defendants did not disclose to any QCDAO prosecutors—or to defense

   counsel—Johnson’s statement denying Majors’ involvement in The Crime.

86. Defendants Heider, Sapraicone and Nevins interrogated Johnson for approximately 30

   hours in order to coerce a confession in which he would falsely implicate Majors, in

   addition to confessing his own culpability. During this interrogation, Defendants

   threatened Johnson and deprived him of sleep. At the conclusion of this unlawful

   interrogation, Johnson succumbed to the pressure and signed a false statement,

   fabricated by Defendants, stating that Majors participated in The Crime.

87. Defendants Heider, Sapraicone and Nevins forwarded Johnson’s false confession to

   prosecutors, without disclosing that they had fabricated the confession. Had defense

   counsel known that Johnson had denied Majors’ involvement in The Crime, or that

   Heider and Sapraicone had fabricated Johnson’s confession, Majors would never have

   been convicted of attempted murder, robbery or possession of stolen property.

88. There were several inconsistencies with Johnson’s “confession”, which reflect its

   falsity. According to Johnson’s confession, the perpetrators arrived at the scene 30

   minutes early—i.e. at about 9:50 a.m.—to await the armored truck delivering the

   cash. This excluded Majors from participating in The Crime since, at 9:50, he was en

                                      Page 22 of 73
   route to, or had just arrived at, his 10 a.m. chiropractor appointment, as confirmed by

   the testimony of his chiropractor, Dr. Carole Schuster. Whereas, according to

   Johnson’s coerced confession, Boone planned the robbery, the trial evidence showed

   that Johnson was the mastermind and planned the robbery after receiving a tip from

   his girlfriend about the payroll delivery. Whereas, according to Johnson’s coerced

   confession, he, Boone and Majors got out of the van at the scene, eyewitnesses and

   ballistic evidence showed that one of the three perpetrators remained in the getaway

   van, and only two got out.

89. At the Grand Jury, pretrial suppression hearing and at Johnson’s separate trial,

   Detectives Sapraicone and Heider testified that Johnson had made a statement

   implicating himself, Boone and Majors. Johnson at the grand jury and at his trial

   disavowed his having made the statement. Even though Johnson’s police “confession”

   was admitted at Johnson’s separate trial, the jury acquitted him of attempted murder,

   presumably discrediting Heider and Sapraicone’s account and accepting Johnson’s

   defense that the statement was false and coerced after 30 hours of interrogation.

90. At Johnson’s trial, prosecutors did not disclose the McKinney Affidavit or call

   McKinney to testify—because they knew McKinney’s Affidavit and testimony would

   then be known to Majors’ counsel and used to exculpate Majors at his separate trial.



  E. The QCDAO’s Repeated Suppression of Brady Material Over 20 years

          a. When Responding to Majors’ Pretrial Omnibus Motion, ADA
             Testagrossa Suppressed The McKinney Affidavit, The Stone DD5s and
             His own Handwritten Notes

                                       Page 23 of 73
91. On July 25, 1997, Majors’ counsel served an omnibus motion requesting inter alia

   “[a]ny written, recorded, or oral statement of the defendant, and of a co-defendant to

   be tried jointly, made . . . to a public servant engaged in law enforcement activity or to

   a person then acting under his direction or in cooperation with him (CPL

   § 240.10(1)(a)).”

92. On August 7, 1997, ADA Charles Testagrossa submitted a response to the Motion

   acknowledging his “continuing obligation to provide Brady material should the same

   become known to us.”

93. Despite this representation, Testagrossa failed to disclose to the defense, (a) The May

   21, 1997 McKinney Affidavit that Majors did not participate in The Crime, (b) The

   two May 10, 1997 Stone DD5s that described the second perpetrator to board the bus

   which description did not match the physical characteristics of Majors and (c)

   Testagrossa’s own May 20, 1997 handwritten notes indicating that Cherena had

   provided a description of the third perpetrator in the escape van that matched

   McKinney.

94. Testagrossa did produce Det. Heider’s DD5 that recorded Johnson’s police confession

   and named Majors as the third participant.



          b. At the Pretrial Suppression Hearing, ADA Evangelou Fails to Correct
             the Investigative Detectives’ False Testimony, Thus Further
             Concealing the McKinney Affidavit.




                                       Page 24 of 73
95. At the July 15, 1998 joint suppression hearing to determine in part whether there was

   probable cause to arrest Johnson, Det. Heider testified that McKinney had told him

   Johnson confessed to participating in The Crime. Heider referred to the information

   he received as a “conversation,” thus concealing the handwritten McKinney Affidavit:

       Q.     And did you have occasion to get information either on that day or the next
       day – I’m sorry, the day before from an individual?

       A.     Yes: I had a conversation with a Kevin McKinney (phonetic).

       Q.     Now, the conversation you had with this Mr. McKinney, would you tell the
       Court in sum and substance what that conversation was?

       A.     He stated he had met with Bernard Johnson who is known to him as
       Baretta, on Roosevelt Avenue. I believe he stated was on the 17th, May 17th. And
       Bernard Johnson admitted to him or told him that he took part in that armor car
       robbery that took place on May 9th in Flushing.


96. ADA Evangelou, the trial prosecutor, in disregard of his duty to correct false

   testimony, failed to correct Heider’s misleading testimony that McKinney imparted

   information to him only verbally, and not in writing.

97. Later in his testimony, Det. Heider again concealed the Affidavit which he was using

   to refresh his recollection as to the specific date of his “conversation” with McKinney.

98. Heider testified that, on May 21, 1997 (the date the affidavit was executed), he met

   with McKinney, who told him that, on May 17, 1997, Johnson had confessed to him.

   Given Det. Heider’s knowledge of these exact dates 14 months later and the fact that

   he was looking down at a document as he testified, it was evident to defense counsel

   that he was refreshing his recollection using a written document. However, when



                                      Page 25 of 73
   defense counsel asked Det. Heider, “what papers [he] is looking at,” Det. Heider

   falsely testified, “I wasn’t looking at any (sic) I was just moving papers around.”

99. Since defense counsel may request the document a witness uses to refresh a

   recollection, Heider’s false testimony that he was not looking at anything, also left

   uncorrected by Evangelou, prevented the defense from obtaining the McKinney

   Affidavit and learning of its potent exculpatory contents.

100.   Det. Sapraicone also avoided disclosure of the Affidavit when testifying as to the

   source of his knowledge that Johnson worked at Mary Immaculate Hospital in

   Jamaica, Queens. This information came from McKinney and was memorialized in

   his Affidavit, which Det. Sapraicone witnessed before arresting Johnson at the

   Hospital. However, when asked how he learned where Johnson worked, Det.

   Sapraicone, furthering the collective effort to conceal the McKinney Affidavit,

   claimed he could not remember and did not mention the Affidavit.

101.   Having been deceived by Evangelou, Heider and Sapraicone, Judge O’Dwyer

   concluded in her decision that detectives obtained information justifying Johnson’s

   arrest through a “conversation” with McKinney.



          c. The QCDAO Concealed the McKinney Affidavit, Stone Notes and
             DD5s, and Testagrossa Notes for More Than 20 Years

102.   As Judge Latella found in his May 18, 2020 decision, the McKinney Affidavit and

   Stone DD5s and notes were not disclosed to Majors or his trial attorneys, in violation




                                      Page 26 of 73
   of Brady and Majors’ Due Process Rights under the U.S. Constitution. The

   Testagrossa notes were not disclosed until after Latella’s decision, on March 2, 2021.

103.   Following his convictions, Majors filed unsuccessful appeals to the Appellate

   Division, Second Department and New York Court of Appeals. Mr. Majors also filed

   two unsuccessful Federal habeas corpus petitions.

104.   The QCDAO appellate prosecutors had an ongoing duty to disclose any Brady

   material that QCDAO suppressed from Majors at trial.

105.   Yet the QCDAO continued to suppress the Brady material contained in the

   prosecutor’s files during Majors’ appeals and habeas corpus petitions.

106.   On June 12, 2007, Majors moved to vacate his judgment of conviction based in

   part on ineffective assistance of counsel for his trial counsel’s failure to call Dr.

   Schuster at the bench trial. In opposing Majors’ motion, the QCDAO again failed to

   disclose the suppressed Brady material. On September 24, 2007, Judge Latella denied

   Majors’ motion without conducting a hearing.

107.   On January 22, 2010, Majors moved pro se to vacate his judgment of conviction

   based on ineffective assistance of trial counsel for his counsel’s failure to investigate

   McKinney, who Majors believed possessed exculpatory information given his

   apparent knowledge of The Crime. On October 30, 2010, the motion was denied

   without a hearing in part because Majors had not met the prejudice prong of

   Strickland v. Washington, 466 U.S. 668 (1984).

108.   The McKinney Affidavit, Stone DD5s and Testagrossa’s notes would have

   supported Majors’ ineffective assistance of counsel claim for failure to investigate

                                      Page 27 of 73
    McKinney, since an investigation would have led to a third party culpability defense.

    Nevertheless, the QCDAO continued to suppress this Brady material.

109.    On February 28, 2013, Majors, to support a contemplated 440.10 motion based on

    a Brady violation, moved for the issuance of a subpoena duces tecum directing the

    production of any recorded statement by McKinney on constitutional grounds:

       “3.    In order to sustain petitioner’s cause of action on post-conviction
       relief it would be necessary to obtain a copy of Kevin McKinney’s
       statement given to Detective Paul Heider on May 21, 1997, within the
       confines of the 109th precinct, said statement identifies the three
       participants who committed the crime, which petitioner is incarcerated for,
       it implicates someone other than petitioner, and had this statement been
       disclosed during trial the outcome would have been different.”

       4.      The facts which the records being sought to be produced would
       show that the statement is relevant and exculpatory of guilt or innocence
       which was withheld by the Queens County District Attorney’s Office, it
       names the real third participant involved, petitioners’ name not being one of
       those involved, and such facts are essential to establish petitioner’s claim
       on the merits of the action, because the People are obligated to disclose
       exculpatory evidence in their possession which is favorable to the petitioner
       and material to the issues of guilt or innocence, and there was a reasonable
       probability that had that material been disclosed to petitioner, the result
       would have been different, such as to undermine confidence in outcome of
       the trial.”4

110.   Without addressing or denying Majors’ constitutional claim that the QCDAO had

    to disclose McKinney’s statement under Brady, the QCDAO opposed the 440.10

    motion strictly on the statutory grounds that there is no right to post-conviction

    discovery.



4
 While Majors was aware McKinney had made a statement, and that any truthful statement
would exculpate him, Majors did not know the form in which the statement had been recorded.


                                       Page 28 of 73
111.   The Court, unaware of the McKinney Affidavit containing Brady material, denied

   the request for the issuance of a subpoena on purely statutory discovery grounds.

112.   The government’s suppression of the McKinney Affidavit and the Stone DD5s

   precluded Majors from filing his 440.10 motion for new trial based on Brady

   violations, delaying his exoneration by eight years.

113.   Even after conviction, the QCDAO had a continuing obligation to disclose Brady

   material that had been suppressed at trial. Yet, the QCDAO continually suppressed

   the McKinney Affidavit, Stone DD5s and Testagrossa notes in the face of Majors’

   request for undisclosed Brady material.

114.   In the years following his conviction, Majors made a total of 10 requests to the

   QCDAO under the New York Freedom of Information Law (“FOIL”), Public Officers

   Law §§ 84-90, requesting Brady material, including any statements made by

   McKinney. Three of these FOIL requests centered on Majors’ request for any

   statements by McKinney.

115.   Nevertheless, the QCDAO denied the production of the McKinney Affidavit.

116.   The QCDAO also opposed Majors’ two Article 78 Petitions brought pursuant to

   N.Y. CPLR 7801 et seq. appealing the denial of his FOIL request for the McKinney

   statement. Without alerting Majors or the court that McKinney’s statement had been

   memorialized in an affidavit constituting Brady material, the QCDAO argued that any

   recorded statement by McKinney’s was confidential since McKinney was a non-

   testifying witness. Based on the QCDAO’s false, misleading arguments, Majors lost

   his Article 78 petitions.

                                      Page 29 of 73
117.   The QCDAO disregarded its constitutional duty in failing to turn over the

   McKinney Affidavit, the Stone Statement and DD5s and the Testagrossa notes.

118.   The QCDAO finally disclosed the McKinney Affidavit on June 3, 2018, after

   Majors obtained present counsel pro bono, who notified the QCDAO that FOIL

   required disclosure of McKinney’s statement(s). The Stone DD5s were finally

   disclosed one year later, on June 4, 2019, when attached as an exhibit to QCDAO’s

   opposition to Majors’ N.Y. CPL § 440.10 motion to vacate his conviction. On March

   2, 2021, the newly formed QCDAO Conviction Integrity turned over the Testagrossa

   handwritten notes.



   4. The QCDAO Misconduct Continues at the 2019-2020 CPL 440.10 Hearing

119.   On March 18, 2019 Majors filed a CPL § 440.10 motion based on Brady

   violations and prosecutorial misconduct. Attached to Majors’ 440 motion were sworn

   affidavits from each of his trial defense attorneys who swore they never received the

   McKinney Affidavit.

120.   The Hon John B. Latella granted a Hearing. Testimony was taken on November

   19, 2019 and January 10, 2020.

121.   QCDAO were represented by Executive Assistant District Attorney (EADA)

   Robert J. Masters and ADA Christopher Blira-Koessler. Despite the QCDAO’s

   resistance to the disclosure of the McKinney Affidavit for over 20 years and despite

   its denial of 10 separate FOIL requests for the McKinney Statement and despite its

   opposition to two Article 78 Petitions, EADA Masters absurdly contended that the

                                     Page 30 of 73
   McKinney Affidavit had been turned over to Majors’ counsel at the time of the trials.

   The QCDAO took this brazen position even though there was no trial record of

   disclosure and all four defense attorneys—for Mr. Majors and for co-defendants

   Johnson and Boone—swore in affidavits and testimony that the McKinney Affidavit

   had not been disclosed to them.

122.   The QCDAO’s frivolous and plainly untenable position prolonged Majors’

   suffering for an additional 14 months, during which he remained incarcerated.

123.   The QCDAO’s baseless opposition to Majors’ CPL § 440.10 motion and attempt

   to cover-up egregious Brady violations was consistent with its policy, practice,

   custom and culture of “winning at all costs,” covering up misconduct and

   disregarding the constitutional rights of the accused.

124.   At oral argument at the conclusion of the hearing, Judge Latella asked ADA

   Blira-Koessler whether he would acknowledge that the McKinney Affidavit

   constituted Brady material. ADA Blira-Koessler denied that the McKinney Affidavit

   identifying the third perpetrator as “Rasheed,” not Majors, constituted Brady.

125.   ADA Blira-Koessler’s denial that the McKinney Affidavit constituted Brady is

   consistent with the QCDAO’ longstanding policy, practice and custom of willfully

   ignoring Brady obligations and excusing Brady violations.

126.   The QCDAO’s efforts to block Mr. Majors’ exoneration extended to its opposition

   to DNA testing on items recovered from the perpetrators’ getaway van. The QCDAO

   opposed DNA testing, even though DNA test results could only help to uncover the

   truth. Ultimately, the Office of the City Medical Examiner (OCME) found sufficient

                                      Page 31 of 73
   DNA to conduct testing on two pairs of gloves recovered from the getaway van.

   Majors’ DNA was not found on either pair of gloves, nor was the DNA of Boone or

   of Johnson.



   5. The Vacatur of Majors’ Convictions and the Dismissal of Charges

127.   On May 18, 2020, Judge Latella issued his ruling vacating Majors’ convictions for

   attempted murder, robbery and criminal possession of stolen property.

128.   Judge Latella in setting aside Majors’ convictions held: “Mr. Majors has met his

   burden of showing by a preponderance of the evidence that the people failed to turn

   over various Brady material, and I am granting his motion to vacate the convictions

   arising out of the events of May the 9th 1997.”

129.   Judge Latella further stated: “It strains credulity that had these documents

   [McKinney Affidavit and Stone statements and DD5s] been turned over to the defense

   their contents would not have been brought to the attention of the Court and raised as

   an issue with respect to the availability of Kevin McKinney and Desiree Stone or as to

   the admissibility of their content.”

130.   With the vacatur of these convictions, Mr. Majors, who had been incarcerated for

   22 years, was immediately eligible for parole on his 12 years-to-life sentence for

   weapons possession. Mr. Majors would have been eligible for parole 10 years earlier

   had he not been wrongfully convicted of attempted murder, robbery and criminal

   possession of stolen property.



                                          Page 32 of 73
131.   On August 26, 2020, Mr. Majors was granted parole at his first appearance before

   the parole board. Mr. Majors had an exemplary record in prison, where he received no

   disciplinary tickets, served as a peer mentor and successfully completed 49 programs

   aimed at becoming a better and more productive individual.

132.   Mr. Majors would have been granted parole and released from prison 10 years

   earlier had he not been wrongfully convicted for The Crime.

133.   Mr. Majors was released from prison on October 7, 2020.

134.   On October 20, 2020 the prosecution for The Crime terminated in Mr. Majors’

   favor when the indictment for the two counts of attempted murder and robbery, as

   well as criminal possession of stolen property, were dismissed with prejudice.




                                 CAUSES OF ACTION

                                        CLAIM I

       42 U.S.C. § 1983 and Monell. Municipal Liability for the conduct of
       prosecutors in the D.A.’s Office. Defendant City of New York

135.   Plaintiff repeats and realleges each allegation in the preceding paragraphs of the

   complaint.

136.   ADAs Evangelou and Eckhardt were aware of the McKinney Affidavit but

   withheld it from Majors and his defense counsel at the jury and bench trials in

   violation of Brady.




                                      Page 33 of 73
137.   ADAs Evangelou and Eckhardt were aware of the exculpatory statements by

   Desiree Stone, as memorialized in police notes and DD5s, but withheld it from

   Majors and his defense counsel at the jury and bench trials in violation of Brady as

   well as Judge Fisher’s directive that any description of the perpetrators be disclosed.

138.   ADAs Evangelou, Eckhardt and Testagrossa were also aware of and withheld

   from Majors and his counsel the Testagrossa notes showing that Cherena had

   provided a description of the third perpetrator in the van that matched McKinney, not

   Majors.

139.   ADAs Evangelou and Eckhardt’s withholding of crucial evidence exonerating

   Majors and pointing to an alternative perpetrator violated Plaintiff’s rights to due

   process and a fair trial under the Fifth, Sixth and Fourteenth Amendments to the

   United States Constitution.

140.   In addition to these violations, ADAs Evangelou and Eckhardt further infringed

   Plaintiff’s constitutional rights to due process and a fair trial by using false and

   misleading testimony from detectives to suggest McKinney had related Bernard

   Johnson’s confession through a “conversation” with detectives, as opposed to a sworn

   affidavit that also exonerated Majors.

141.   For 18 years following Plaintiff Majors’ unlawful conviction for attempted

   murder, robbery and criminal possession of stolen property, Evangelou, Eckhardt,

   Testagrossa and prosecutors in the QCDAO Appeals Bureau and FOIL Unit

   continued to suppress the McKinney Affidavit, the Stone statements and DD5s, and



                                       Page 34 of 73
   the Testagrossa notes, despite Plaintiff’s numerous efforts to obtain Brady material

   and, in particular, any statements by McKinney.

142.   Individually and collectively, the violations by QCDAO prosecutors of Plaintiff’s

   constitutional rights and their prolonging of Plaintiff’s injuries were directly,

   foreseeably, proximately, and/or substantially chargeable to Defendant City of New

   York and resulted from deliberate indifference to the constitutional rights of persons,

   including Plaintiff, subject to investigation and prosecution by the D.A.’s Office.

143.   Under the principles of municipal liability for federal civil rights violations, as

   well as New York State law, the District Attorney of Queens County, along with his

   authorized delegates, has final authority and is the City’s policymaker in setting

   officewide policies, practices and customs concerning the prosecution of criminal

   matters and in training, instructing, supervising and disciplining assistant district

   attorneys regarding their conduct in criminal matters, including but not limited to their

   constitutional obligation to timely and full disclose material evidence and information

   favorable to the defense as set forth in Brady and its progeny. See Bellamy v. City of

   New York et al., 914 F.3d 727 (2d Cir. 2019).

144.   The District Attorney of Queens County, Richard Brown, and his successor John

   Ryan, personally and/or through their authorized delegates, at all relevant times had

   final authority, and constituted a City policymaker for whom the City is liable, with

   respect to such conduct.

145.   In the years before, during and after Mr. Majors’ 2001 conviction, the QCDAO,

   under D.A. Brown, who served as District Attorney from 1991 to 2019, and his

                                       Page 35 of 73
   predecessor, John Santucci, had an extensive history of prosecutorial misconduct that

   caused constitutional violations, including, inter alia, Brady violations, knowing

   reliance on false testimony and argument and the failure to correct the same, and

   improper closing arguments.

146.   In the years before, during and after Mr. Majors’ 2001 conviction, the Queens

   D.A. and his authorized delegates maintained deliberate or de facto policies,

   procedures and/or customs that caused these constitutional violations, including a

   policy, custom, or practice of deliberate indifference to past violations by QCDAO

   employees of these constitutional obligations, to the risk of future such violations by

   QCDAO employees, and to the obvious need to train, supervise and discipline

   QCDAO employees with respect to these obligations.

147.   From 1985 through 2019, the Queens County District Attorney employed and

   condoned a series of no holds-barred, anything goes, scorched earth, policies,

   practices and/or customs. The policies were aimed at winning convictions or resisting

   CPL 440.10 motions at any cost, including by suppressing exculpatory evidence and

   using false testimony, making misleading and inflammatory argument and

   disregarding the constitutional rights of the accused.

148.   Further contributing to the anything-goes atmosphere was the knowledge among

   prosecutors that the D.A.’s Oﬃce would not discipline them for misconduct and

   would reward them for any conduct that helped to “win” convictions. In some cases,

   the QCDAO even attacked judges who made unfavorable decisions citing

   prosecutorial misconduct.

                                      Page 36 of 73
149.   A QCDAO culture, where winning mattered more than following the Constitution,

   was a proximate cause of ADA Evangelou’s, Eckhardt’s and Testagrossa’s

   constitutional violations set forth, supra. It also was the proximate cause of the

   continued suppression of Brady material by prosecutors in the QCDAO appeals

   bureau and FOIL units after Majors’ conviction, as well as the efforts by EADA

   Masters and ADA Blira-Koessler to deny and excuse the QCDAO’s Brady

   misconduct during post-conviction proceedings in 2019-2020, set forth supra.

150.   During the entirety of D.A. Brown’s time in office, including the time of Majors’

   arrest, prosecution, and conviction, D.A. Brown and his authorized delegates

   maintained deliberate or de facto office-wide policies, customs, and/or practices,

   including the failure to discipline prosecutorial misconduct, that evinced deliberate

   indifference to the constitutional rights of defendants who were investigated, arrested,

   or prosecuted for alleged criminal activity, including:

   a. The suppression of material favorable evidence constituting Brady material;

   b. The active and fraudulent concealment of favorable evidence;

   c. The failure to correct false testimony;

  d. The use of false and misleading argument to judges and juries.

151.   The unconstitutional policies identified above in ¶ 150 were followed by

   Testagrossa, Evangelou, Eckhardt, Masters and Blira-Koessler, were applied in

   Majors’ case, and directly caused or prolonged Majors’ constitutional injuries. The

   misconduct by Testagrossa, Evangelou, Eckhardt, Masters and Blira-Koessler was



                                       Page 37 of 73
    also directly caused by their knowledge that they would not be disciplined for Brady

    violations or other misconduct that deprived Majors of his constitutional rights.

152.   The leadership of the D.A.’s Office knew that even a single instance of

    prosecutorial misconduct, if it led to no discipline, could poison the atmosphere of the

    entire office, as former Acting District Attorney John Ryan acknowledged in a sworn

    deposition in 2020.5

153.   Yet, from 1991 through 2019 the Queens District Attorney’s Office did not

    discipline a single prosecutor for misconduct—with the sole exception of Prosecutor

    S,6 whose notorious misconduct was excused for years before it finally led to bad

    publicity and the three-year suspension of Prosecutor S’s law license. Prosecutor S

    was only disciplined—belatedly, in 2002—after he was caught red-handed lying to a

    judge in a 2002 incident that generated significant publicity and embarrassment for

    the QCDAO. Previously, Prosecutor S had been promoted, and not disciplined,

    despite multiple court findings that he had committed egregious misconduct

    warranting the vacatur of major convictions.

154.   For example, in People v. Walters, 674 N.Y.S.2d 114 (2d Dep’t 1998), a

    conviction obtained by Prosecutor S was reversed because at trial Prosecutor S had

    argued in summation that the defendant had committed a shooting with a gun


5
 Acting D.A. Ryan succeeded D.A. Brown on May 4, 2019 and served as Acting D.A. until
December 31, 2019.
6
 While the misconduct of Prosecutor S has been publicized, Plaintiff omits his name from the
complaint, in an abundance of caution, to preserve confidentiality.


                                        Page 38 of 73
   recovered from him which Prosecutor S knew had not been used in the crime. The

   appellate court reversed the conviction, finding Prosecutor S’s conduct to be “an

   abrogation of his responsibility as a prosecutor,” “egregious,” and “improper.” Id. at

   116. In Farakesh v. Artuz, No. 99 Civ. 3945, 2000 WL 1480896, at *9-11 (E.D.N.Y.

   Oct. 3, 2000)), U.S. District Judge John Gleeson granted federal habeas corpus relief

   where there was “no doubt that the prosecutor [Prosecutor S] committed multiple

   violations of [the] rule” prohibiting prosecutors from attempting to impeach a

   defendant with his post-Miranda silence. Id. at *10. Judge Gleeson found that

   Prosecutor S had committed “repeated, flagrant violations.” Id. at *9, 10. In 1999

   Prosecutor S obtained a conviction in People v. Jamal, reversed in 2003. 307 A.D. 2d

   267 (2d Dep’t 2003). In 2001, Prosecutor S. tried People v. McCall, which was

   subsequently reversed. 5 A.D. 3d 608 (2d Dep’t 2004).



       A. The QCDAO Prosecutorial Misconduct Survey

155.   In early 1996, the executive leadership of the QCDAO compiled a Prosecutorial

   Misconduct Survey (the “Survey”) that demonstrated its awareness of the rampant

   misconduct by its prosecutors..

156.   As the City confirmed in a Fed. R. Civ. P. 30(b)(6) deposition on December 1,

   2020, the Survey found that, in at least 39 cases between 1988 and 1996, either an




                                      Page 39 of 73
    appellate court held that the QCDAO committed misconduct (22 cases), or the

    QCDAO admitted misconduct absent such a finding (17 cases).7

157.   The QCDAO’s prosecutorial misconduct in the Survey included all of the above

    types of prosecutorial misconduct resulting in constitutional violations, including

    Brady and related discovery violations, summation misconduct, improper cross-

    examination, failure to correct false testimony and improper reliance on false or

    inadmissible evidence.

158.   The instances of misconduct covered by the Survey constituted just a fraction of

    the total instances of misconduct the QCDAO had committed between 1988 and

    1996, and also did not include numerous additional incidents prior to 1988.

159.   Nevertheless, the 1996 Survey revealed rampant prosecutorial misconduct,

    including in the following cases, which represent a sample of the misconduct found in

    the Survey:


       1. People v. Figueroa, 181 A.D.2d 690 (2d Dep’t 1992), ordering a new trial
          where the QCDAO prosecutor’s summation “went well beyond the bounds of
          fair advocacy,” including suggesting that defendant’s alibi was concocted after
          the witness met with defense counsel.

       2. People v. Steadman/Blair, 82 N.Y.2d 1 (1993), reversing a defendant’s
          manslaughter conviction where the QCDAO made a “determined effort” to
          avoid its obligations to disclose exculpatory evidence and to correct false
          testimony, by employing a “scheme” under which a QCDAO supervisor would
          make a cooperation agreement with a witness’s attorney, but not reveal the
          agreement to the prosecutors handling the defendant’s case at trial, and not
          correct the witness’s false testimony denying such an agreement.

7
 Depositions referred to were taken in the civil litigation of Bellamy v. City of New York, 2012
CV 1025 (AMD) (PK), in which present counsel represented the plaintiff, Kareem Bellamy.


                                         Page 40 of 73
3. People v. Fearnot, 200 A.D.2d 583 (2d Dep’t 1994), reversing a conviction
   where the QCDAO withheld potential impeachment material, suggested
   without evidence that the defendant was a prostitute, and tried to inflame the
   jury by citing the AIDS epidemic, comments that “went beyond the
   permissible bounds of broad rhetorical comment and should not be repeated at
   a new trial.”

4. People v. Elder, 207 A.D.2d 498 (2d Dep’t 1994), reversing a conviction in
   part based on QCDAO summation misconduct and reliance on unduly
   prejudicial evidence.

5. People v. Montesa, 211 A.D.2d 648 (2d Dep’t 1995), reversing a conviction in
   part because the QCDAO prosecutor elicited hearsay testimony from a witness
   and committed summation misconduct.

6. People v. Giersz, 212 A.D.2d 805 (2d Dep’t 1995), reversing a conviction
   where a QCDAO prosecutor’s summation “exceeded the broad bounds of
   rhetorical comment permissible in closing arguments.”

7. People v. Scott, 217 A.D.2d 564 (2d Dep’t 1995), ordering a new trial where
   the QCDAO’s misconduct was “so flagrant and so pervasive that it was
   impossible for the defendant to receive a fair trial,” including repeatedly
   referring to defendant as a convicted felon to convict him based on criminal
   propensity, and attempting to shift the burden of proof.

8. People v. Moss, 215 A.D.2d 594 (2d Dep’t 1995), reversing a conviction in
   part based on the QCDAO prosecutor’s disregard of the court’s ruling limiting
   unfairly prejudicial evidence, cross–examination questions comparing
   defendant to Hannibal Lecter in Silence of the Lambs, and waving of a knife in
   front of the jury during summation.

9. People v. Leuthner, 216 A.D.2d 327 (2d Dep’t 1995), reversing a conviction
   due to serial misconduct by the QCDAO prosecutor.

10. People v. James, 218 A.D.2d 709 (2d Dep’t 1995), noting “unacceptable
    practices engaged in by the [QCDAO] prosecutor.”




                              Page 41 of 73
160. As the City admitted in a December 1, 2020 Fed. R. Civ. P. 30(b)(6) deposition in

   Bellamy v. City of New York et al., 12-cv-1025 (AMD)(PK), in response to the

   Survey, the QCDAO:

     a. Failed to change any QCDAO policy;

     b. Failed to change any QCDAO practice;

     c. Failed to change any QCDAO procedure;

     d. Failed to discipline any QCDAO prosecutor;

     e. Failed to change its disciplinary process for QCDAO prosecutors (in fact, there

         was no process);

     f. Failed to identify which prosecutors committed the misconduct in the Survey;

     g. Failed to incorporate prosecutorial misconduct, including but not limited to

         court findings of prosecutorial misconduct, into employment evaluations of

         QCDAO prosecutors;

     h. Failed to make any changes to the way prosecutors were evaluated;

     i. Failed to make any changes to the way prosecutors were supervised;

     j. Failed to create additional oversight by Brown, then Chief Assistant DA Barry

         Schwartz, Chief of Appeals Steven Chananie, Chief Assistant John Ryan or

         any executive in the QCDAO;

     k. Failed to change any hiring practices for QCDAO prosecutors;

     l. Failed even to inform trial QCDAO prosecutors about the results of the

         Survey;

     m. Failed to inform appellate QCDAO prosecutors about the results of the Survey;

                                    Page 42 of 73
       n. Failed to have any office-wide meeting to discuss the Survey or response to the

          Survey;

       o. Failed to track QCDAO prosecutorial misconduct post-Survey;

       p. Failed to analyze QCDAO prosecutorial misconduct, by type, by prosecutor, or

          by any other method; and

       q. Failed to do any follow-up prosecutorial misconduct survey.

161.   For his part, District Attorney Brown, who received the Survey, took no action at

   all in response to the Survey.

162.   At the time the survey was compiled, then Chief Assistant District Attorney Barry

   Schwartz was the QCDAO’s second-in-command from 1991-1997 and was delegated

   responsibility for, inter alia, discipline, promotions, and other supervision and

   personnel matters.

163.   Schwartz testified at a deposition in Bellamy v. City of New York, on November

   13, 2020, that he has no memory of the QCDAO “taking any kind of action in

   response” to the Survey.

164.   Nothing in the Survey surprised or could have surprised the QCDAO’s leadership.

   D.A. Brown was a Justice of the Appellate Division, Second Department from 1981

   to 1991, during which time he heard numerous appeals of Queens County criminal

   convictions and became aware of the QCDAO’s pervasive prosecutorial misconduct.

   Nevertheless, he did not take steps to rein in such pervasive misconduct when he

   became District Attorney in 1991 or in the years preceding or following Majors’ 2001

   conviction.

                                      Page 43 of 73
165.   From the beginning of his tenure in 1991, D.A. Brown routinely read appellate

   decisions in QCDAO cases. Chief ADA Schwartz also routinely read those cases, and

   read QCDAO reversal memos that summarized the disposition and reasoning of those

   cases. Those cases formed the basis for the results of the Survey.

166.   As Mr. Schwartz testified:

       Q:     [W]ere you aware [in] 1991, ’92, ’93, ’94, ’95 and ’96, of all of
       these opinions from appellate courts finding misconduct in the QDA?

       A:    I read advance sheets, I read slip opinions where they said we had
       committed prosecutorial misconduct, a word or phrase that I do not
       embrace, yes, I was aware of it.

167.   Throughout his tenure, from 1991 through the Majors trial and after, D.A. Brown

   and his authorized delegates, including Chief ADA Schwartz and Chief ADA Ryan,

   knew about prosecutorial misconduct by QCDAO prosecutors.

168.   D.A. Brown and Chief ADA Schwartz purportedly “expressed concern” to each

   other “about reversals that characterized the trial assistant engaging in what the courts

   like to call ‘prosecutorial misconduct.’”

169.   Yet neither took any action, much less sufficient action, to address, prevent, or

   punish prosecutorial misconduct in the QCDAO.



       B. Additional Misconduct not included in Survey

170.   As damning as the Survey was, it contained a woefully incomplete summary of

   QCDAO prosecutorial misconduct in the early and mid 1990s. A number of



                                       Page 44 of 73
    prosecutors apparently failed to respond to the Survey, and the Survey missed recent

    misconduct of a number of prosecutors who had recently left the QCDAO.

171.   As a result, at least 19 decisions (almost all appellate cases) not reflected in the

    survey found additional prosecutorial misconduct by the QCDAO between 1991 and

    1995.

172.   The QCDAO, including D.A. Brown and Chief ADA Schwartz, read and knew

    about these decisions, all of which were filed and available to the general public.

173.   The additional misconduct cited in these decisions was wide ranging, including

    violations of Brady and Rosario,8 improper cross-examination, violation of court

    orders, summation misconduct, failure to correct false testimony, improperly eliciting

    evidence at trial, and improper coaching of People’s witness at trial.

174.    The unlawful policies, procedures, regulations, practices and/or customs of the

    Defendant City in withholding evidence favoring criminal defendants, in presenting

    false, misleading or improper evidence, testimony or argument at criminal trials, and

    in condoning, covering up, ratifying and failing to discipline such misconduct, is

    exemplified by an extraordinary history of appellate decisions reversing criminal

    convictions obtained by the Queens District Attorney's Office under former District

    Attorneys John Santucci and Richard Brown.




8
  Under People v. Rosario, 9 N.Y.2d 286 (1961), codified in New York Criminal Procedure Law
Section 240.45, prosecutors must disclose to the defense each prosecution witnesses’ prior
recorded statements, so long as they are material to that witness’ testimony.


                                        Page 45 of 73
       C. 106 published decisions between 1985 and 2017 reversed Queens
          convictions because of Brady violations, prosecutors’ knowing use of false
          or misleading evidence, improper summation remarks, and other
          misconduct

175.   Exhibit A lists 106 instances of published court decisions between 1985 and 2017

   reversing Queens convictions because of misconduct by Queens prosecutors,

   including numerous Brady violations.

176.   With the exception of Prosecutor S, no disciplinary action was taken against any

   of the prosecutors in these 106 cases involving reversals for constitutional violations.



       D. QCDAO failed to discipline prosecutors or to take any corrective action in
          the face of rampant prosecutorial misconduct in the years prior to
          Majors’ prosecution and conviction

177.   In response to the rampant prosecutorial misconduct the QCDAO:

        i. Failed to change any QCDAO policy;

       ii. Failed to change any QCDAO practice;

       iii. Failed to change any QCDAO procedure;

       iv. Failed to discipline any QCDAO prosecutor; and

       v. Failed to implement any new training.

178.   Notwithstanding rampant, wide-ranging prosecutorial misconduct in the QCDAO,

   from at least June 1991 through January 1997 (Barry Schwartz’s tenure as Chief

   Assistant), and continuing from January 1997 through 2019 (John Ryan’s tenure as

   Chief Assistant and Acting DA), the QCDAO:




                                      Page 46 of 73
a. Failed to discipline a single QCDAO prosecutor for prosecutorial

   misconduct—with the exception of Prosecutor S.

b. Failed to create a handbook or manual setting forth rules and procedures for

   prosecutors, including how to comply with their constitutional obligations;

c. Had “no procedure in place” for “investigating prosecutorial misconduct of

   any type”;

d. Failed to note prosecutorial misconduct in an employment evaluation;

e. Failed to have any practice or procedure to note prosecutorial misconduct in

   a personnel file;

f. Had no policy, practice, or procedure to use reversal memos as part of

   employment evaluations;

g. Failed to create any practice, policy or procedure to ensure that supervisors

   were aware of findings of prosecutorial impropriety;

h. Failed to create any practice, policy or procedure to make Schwartz or

   Brown (or Ryan) aware of misconduct by prosecutors before promoting

   them or increasing their compensation;

i. Failed to include reversal memos, appellate decisions, or any document that

   might reflect prosecutorial misconduct in the packets compiled before

   Schwartz recommended a promotion;

j. Failed to keep records of findings of misconduct by individual prosecutor,

   by bureau, or by the Office as a whole;



                            Page 47 of 73
              k. Failed to conduct any review of QCDAO prosecutorial misconduct before

                 February 1996; and

              l. Failed to do any trend analysis of prosecutorial misconduct over time.

179.    Despite courts repeatedly assailing the QCDAO for dozens of instances of

    prosecutorial misconduct that occurred before Mr. Majors’ trial and conviction, there

    was no adverse consequence to the prosecutors who were responsible and no change

    in office policy, practice or procedure to prevent still more such occurrences in the

    future.

180.   This misconduct included Rosario violations, Brady violations, suborning false

    testimony, and improper opening and closing statements.

181.   Some examples illustrate how the QCDAO created an office culture where

    prosecutorial misconduct was ignored, condoned, and rewarded.

                        Prosecutor A9

182.   In 1990, QCDAO Prosecutor A prosecuted Robin Tellier in People v. Tellier, Ind.

    2591/90. Prosecutor A (i) failed to disclose Rosario material; (ii) failed to disclose

    Giglio material; (iii) misrepresented to defense counsel that all Brady and Rosario

    material had been disclosed; (iv) lied to the court about whether federal prosecutors

    were observing a witness’s trial testimony as part of a potential cooperation

    agreement; and (v) allowed a People’s witness to claim a loss of memory concerning



9
 Prosecutors are not identified in light of a confidentiality agreement in Bellamy v. City of New
York, 2012-cv-1025 (AMD)(PK).


                                         Page 48 of 73
   prior crimes, when information concerning those crimes was contained in notes

   Prosecutor A had withheld from defense counsel.

183.   The Grievance Committee for the Ninth Judicial District later admonished

   Prosecutor A for concealing the notes, for a “misrepresentation” to the court, and for

   engaging in “conduct involving dishonesty, fraud, deceit or misrepresentation.”

184.   On October 1, 1991, the QCDAO nevertheless gave Prosecutor A an “Excellent”

   evaluation, noting: “This Assistant likes to win and fights towards that end.”

185.   On May 1, 1992, the QCDAO gave Prosecutor A a “Very Good” evaluation,

   stating that Prosecutor A “is a true warrior in that he never backs down or is

   intimidated.”

186.   Neither evaluation mentioned the Tellier case or Prosecutor A’s unethical and

   unlawful conduct in that case.

187.   On March 29, 1993, the Second Department found in People v. Kane, 191 A.D.2d

   711 (2d Dept. 1993) that Prosecutor A improperly in opening and closing arguments

   “impl[ied] the defendant’s guilt of an unrelated burglary.”

188.   On September 1, 1993, the QCDAO’s Daniel Saunders gave Prosecutor A an

   “Outstanding” evaluation, noting that Prosecutor A “acquitted himself well with every

   assignment he’s undertaken” and that “[h]is judgment, temperament and advocacy

   skills are all outstanding.”

189.   Saunders was then the Chief of Homicide Trials at the QCDAO.

190.   Saunders’ 1993 evaluation failed to mention the Tellier or the Kane case, or

   Prosecutor A’s improper conduct in either case.

                                      Page 49 of 73
191.   On February 2, 1995, the Queens Supreme Court granted a motion to vacate a

   conviction in a decision later affirmed by the Second Department. People v.

   Moustakis, 226 A.D.2d 401, 640 (1996). Prosecutor A prosecuted that case. The court

   found that Prosecutor A “fail[ed] to turn over 16 pages of notes of detailed admissions

   by a prosecution witness concerning his prior criminal history,” details of which the

   witness “forgot” on the stand.

192.   On August 28, 1995, a few months after the first Moustakis decision, Schwartz

   announced in a memo to “the Entire Staff” Prosecutor A’s promotion to Deputy

   Bureau Chief of the Supreme Court Long Island City Bureau. There, Prosecutor A

   supervised 10-11 prosecutors.

193.   Per his regular practice at the QCDAO, Schwartz promoted Prosecutor A “in

   consultation with the district attorney,” Mr. Brown.

194.   About two weeks later, on September 15, 1995, in a decision following a March

   31, 1995 argument, the Second Department reversed the conviction in People v.

   Spinelli, 214 A.D.2d 135(2 Dept. 1995). Prosecutor A prosecuted Spinelli. The Court

   found that Prosecutor A improperly cross-examined an officer about the defendant’s

   pretrial silence, engaged in summation misconduct, and held that “the prosecutor’s

   conduct was fundamentally unfair.”

195.   This decision also had no effect on Prosecutor A’s promotion or other adverse

   effect on Prosecutor A’s career at the QCDAO.

             Prosecutor B



                                      Page 50 of 73
196.   On December 13, 1993, Brown promoted QCDAO Prosecutor B to Deputy Chief

   of the Supreme Court/Kew Gardens Bureau.

197.   On August 22, 1994, the Second Department reversed the conviction in People v.

   Elder, 207 A.D.2d 498(2 Dept. 1994). Prosecutor B prosecuted Elder. The Court

   found that Prosecutor B engaged in “flagrant” “instances of prosecutorial

   misconduct,” in particular, summation misconduct, which “substantially prejudiced

   defendant’s case.”

198.   Notwithstanding Prosecutor B’s flagrant misconduct, Prosecutor B did not receive

   any discipline, any adverse consequence, or any new training.

199.   As Schwartz put it, “[n]othing changed as a result of the decision of this case.”

200.   To the contrary, on April 27, 1995, Schwartz announced in a memo to “the Entire

   Staff” Prosecutor B’s promotion to Chief of the Intake Bureau.

201.   There, Prosecutor B supervised intake for the entire QCDAO.

              Prosecutor C

202.   On September 26 1994, the Second Department held in People v. Fanfan, 207

   A.D.2d 907 (2d Dept. 1994) that the QCDAO “exceeded the bounds of a proper

   summation.” Prosecutor C prosecuted Fanfan.

203.   On May 15, 1995, the Second Department reversed the conviction in People v.

   Moss, 215 A.D.2d 594 (1995). Prosecutor C prosecuted Moss. The court found that

   Prosecutor C improperly (i) compared the defendant to Hannibal Lecter in the film

   Silence of the Lambs during cross-examination of the defendant; (ii) asked the jury in

   summation to “place themselves in the position of victims being threatened by the

                                       Page 51 of 73
   defendant”; (iii) disregarded the court’s Sandoval ruling excluding evidence; and (iv)

   improperly waved a knife during summation.

204.   Surely a prosecutor like this would be disciplined, if not terminated, in any district

   attorney’s office seeking to address prosecutorial misconduct. Not the QCDAO. On

   August 25, 1996, Schwartz announced in a memo to “the Entire Staff” Prosecutor C’s

   promotion to Supervisor of the Training Bureau.

205.   There, fresh off comparing a defendant to Hannibal Lecter and waving a knife in

   front of the jury, Prosecutor D taught QCDAO prosecutors how to prepare and try

   cases.

206.   Prosecutor C himself received no discipline or further training as a result of his

   misconduct in the Fanfan or Moss cases.

                     Prosecutor D

207.   On June 10, 1991, the Second Department reversed the conviction in People v.

   Stevens, 174 A.D.2d 640 (2d Dept. 1991). Prosecutor D prosecuted Stevens. The

   court found that Prosecutor D improperly stated in summation that “if this defendant

   wasn’t charged with sodomy . . . he should have been,” in a case where the defendant

   had not been indicted for sodomy and the complainant had not testified that an act of

   sodomy had occurred.

208.   In July 1991, Chief of Training Andrew Zwerling and Schwartz made Prosecutor

   D a co-supervisor of the new QCDAO Training Bureau. There, she trained

   prosecutors in all aspects of trial practice.



                                        Page 52 of 73
209.   On August 31, 1992, the Second Department reversed the conviction in People v.

   Clausell, 182 A.D.2d 132 (2d Dep’t 1992). Prosecutor D prosecuted Clausell. The

   Court found that Prosecutor D (i) failed to produce Brady material; (ii) before opening

   statements, misrepresented to the trial court and to defense counsel that the Brady

   material did not exist; (iii) after an officer’s testimony, again mispresented to the trial

   court that the Brady material did not exist; and (iv) again failed to produce the Brady

   material.

210.   The defense then subpoenaed the material from the police department and

   received it, nine days after the conviction.

211.   After Prosecutor D’s serial misconduct in Clausell, and notwithstanding that

   Prosecutor D was a supervisor in the Training Bureau, the QCDAO did not discipline

   her, give her any additional training, place a note in her evaluation or personnel file,

   or apparently take any other action.

212.   To the contrary, the QCDAO gave Prosecutor D twelve salary increases, three

   bonuses, and in 1997 promoted her, again, to become Chief of the Training Bureau.

                     Prosecutor E

213.   On February 29, 1988, the Second Department reversed the conviction in People

   v. Romain, 137 A.D.2d 848 (2d Dept. 1988). Prosecutor E prosecuted Romain. The

   Court found that Prosecutor E engaged in “gross distortion” in summation, “the

   magnitude of which was highly prejudicial.”

214.   In May 1994, in the case of People v. Moore, 206 A.D.2d 391(2d Dep’t 1994), at

   trial Prosecutor L questioned several witnesses about prohibited evidence (concerning

                                       Page 53 of 73
   defendant’s pending and other prior criminal cases), then compounded the misconduct

   by repeating the prohibited evidence in closing arguments.

215.   Nevertheless, after this memo, the QCDAO gave Prosecutor E five salary

   increases, one bonus, and a promotion to Intake Supervisor. Prosecutor E did not

   receive any discipline or reprimand for her misconduct in the Romain and Moore

   cases.

216.   Prosecutors A, B, C, D and E are merely a few examples of QCDAO prosecutors

   who violated criminal defendants’ constitutional right to due process and a fair trial in

   the years leading up to Mr. Majors’ conviction and immediately following it, faced no

   adverse action, received no further training or supervision, and continued to thrive and

   progress in the office.



       E. ADA Testagrossa and the QCDAO’s Brady suppression in three wrongful
          convictions related to Majors’ case

217.   In light of the City’s policy of never disciplining for prosecutorial misconduct,

   Testagrossa, Evangelou and Eckhardt, having no fear that their conduct would have

   consequences, blatantly engaged in egregious misconduct that caused Majors’ to be

   deprived of his Fair Trial Rights and wrongfully convicted of The Crime.

218.   A recent example of Testagrossa’s misconduct, caused by his belief that the

   QCDAO cared only about “winning” and would not discipline misconduct, are the

   cases of George Bell, Gary Johnson and Rohan Bolt, who Testagrossa caused to serve

   25 years in prison for a double homicide they did not commit.


                                       Page 54 of 73
219.   Bell, Johnson and Bolt were prosecuted and convicted for the December 24, 1997,

   double homicide of Ira Epstein and off-duty New York City police detective Charles

   Davis, both of whom were killed as Epstein opened up his check-cashing business on

   Astoria Boulevard in Queens, New York. Bell, Johnson and Bolt were arrested shortly

   after the crime and ultimately each were sentenced to 50 years-to-life in prison. Bell

   was additionally charged with capital murder and faced the death penalty.

220.   ADA Testagrossa, together with ADA Brad Leventhal, were the trial prosecutors

   of all three defendants.

221.   Five months after the three defendants were arrested, but before the trials, ADA

   Testagrossa interviewed a New York Police Department detective who told him that a

   local robbery crew called the “SpeedStick” gang may have been responsible for the

   Epstein and Davis’ murders.

222.   ADA Testagrossa prepared seven pages of handwritten notes recording

   SpeedStick’s possible involvement in the Davis and Epstein double homicide.

223.   ADA Testagrossa separately knew of two DD5 police reports, numbered 288 and

   291, memorializing credible evidence, including statements from a SpeedStick gang

   member, stating that the SpeedStick gang committed the Davis and Epstein murders.

224.   Yet fearing no consequence, and intent on winning the convictions at all costs,

   ADAs Testagrossa and Leventhal suppressed all of this information from Bell, Bolt,

   Johnson and their attorneys.

225.   Further, in response to the defense counsel’s specific request for any information

   connecting the SpeedStick gang (who had been discussed in a local newspaper article)

                                      Page 55 of 73
   to the murders, ADAs Testagrossa and Leventhal falsely represented to Bell, his

   attorney, and the presiding judge that Speedstick had no involvement in the Davis and

   Epstein murders, and they vigorously opposed disclosure of police reports relating to

   the Speedstick gang.

226.   The court, accepting Testagrossa’s and Leventhal’s representations that the

   defense request was a “fishing expedition,” denied the application.

227.   Nearly 20 years later, during post-conviction proceedings concerning Mr. Majors’

   wrongful conviction of a crime committed by Speedstick members (Boone, Johnson

   and, most likely, “Rasheed”, McKinney or Ammon Boone), the QCDAO disclosed

   DD5s 288 and 291 relating to the SpeedStick gang’s commission of the Epstein and

   Davis murders. Mr. Majors’ present counsel was by happenstance assisting pro bono

   attorneys at Wachtell, Lipton, Rosen & Katz with the exonerations of Bell, Bolt, and

   Johnson and realized the connection to the Davis/Epstein homicide. As a result,

   Majors’ present counsel shared DD5s 288 and 291 with the attorneys for Bell, Bolt

   and Johnson, who had no connection to the Speedstick gang.

228.   The Queens District Attorney’s newly formed Conviction Integrity Unit later

   disclosed Testagrossa’s handwritten notes and additional Brady material which ADAs

   Testagrossa and Leventhal had suppressed for over 25 years.

229.   Based on this evidence, on March 5, 2021 Queens Supreme Court Justice Joseph

   Zayas vacated the convictions of Messrs. Bell, Johnson and Bolt and they were

   released from prison. On June 2, 2021 the indictments against them were dismissed

   with prejudice and their arrests sealed.

                                       Page 56 of 73
230.   In vacating the convictions, Judge Zayas found that Testagrossa together with

   other QCDAO executives “deliberately withheld ” Brady material, repeatedly made

   false, sworn representations to the Court, and “completely abdicated [their] truth-

   seeking role.”

231.   On March 11, 2021, four days after Judge Zayas’ decision, Testagrossa who at the

   time was Chief of Investigations at the Nassau County District Attorney’s Office, was

   forced to resign.

232.   Shortly thereafter, Testagrossa’s co-prosecutor Brad Leventhal was forced to

   resign from his position under the new Queens District Attorney, Melinda Katz.



       F. In 1998, D.A. Brown writes to Chief Assistant Ryan acknowledging
          systemic misconduct by Queens prosecutors: “we’ve been getting away
          with this stuff for a long time.”

233.   During civil discovery in Bellamy v. City of New York et al., 12-cv-1025 (AMD)

   (PK), the City disclosed an undated 1998 handwritten note from D.A. Brown to Chief

   Assistant Ryan.

234.   This note was attached to the Appellate Division decision in People v. Walters,

   251 A.D.2d 433, (2d Dept. 1998), which characterized trial Prosecutor S’s

   suppression of Brady material and his intentional use of misleading arguments as

   “egregious,” “improper” and “an abrogation of his [Prosecutor S. responsibility as a

   prosecutor.” D.A. Brown wrote to Chief ADA John Ryan:

       “John – Let’s discuss how to handle – I think we’ve been getting away

       with this kind of stuff for a long time.” (emphasis added)

                                      Page 57 of 73
235.   Despite D.A. Brown’s recognition that QCDAO prosecutors had been “getting

   away with this kind of stuff for a long time,” the QCDAO’s policy of not disciplining

   for prosecutorial misconduct did not change.

236.   In fact, shortly after D.A. Brown wrote his note to Chief ADA Ryan, Prosecutor S.

   received substantial raises, a major promotion, and laudatory evaluations. In the

   Bellamy civil litigation, Mr. Ryan testified that he and also D.A. Brown personally

   approved all raises and promotions, while Mr. Ryan reviewed all personnel

   evaluations. As noted, Prosecutor S. went on to commit additional misconduct that

   resulted in the reversal of major convictions.



       G. QCDAO policies, practices and/or customs caused prosecutors to conceal
          Brady material from Majors in order to “win” a conviction

237.   In sum, policymakers at the QCDAO, acting with deliberate indifference to

   constitutional violations generally, including Brady violations, failed to take any steps

   to protect against constitutional harm certain to occur without policies, practices, or

   procedures in place to prevent, address, or punish prosecutorial misconduct.

238.   The aforesaid deliberate or de facto policies, procedures, regulations, practices

   and/or customs, including the failure to properly instruct, train, supervise, and/or

   discipline employees with regard to Brady violations, were implemented or tolerated

   by policymaking oﬃcials for Defendant City, including, but not limited to, the D.A.

   and his delegates, who knew:




                                       Page 58 of 73
          a. to a moral certainty that such policies, procedures, regulations, practices,

             and/or customs concern issues that regularly arise in the investigation and

             prosecution of criminal cases;

          b. that such issues present employees with diﬃcult choices of the sort that

             instruction, training, supervision, and discipline will make less diﬃcult;

          c. that employees facing such issues have strong incentives to make the wrong

             choices, especially given the pressure the D.A.’s Oﬃce places on

             prosecutors to win convictions at any cost;

          d. that the wrong choice by municipal employees concerning such issues will

             frequently cause the deprivation of the constitutional rights of the accused

             and cause him constitutional injury; and

          e. that employees of the D.A.’s Oﬃce had a history of making wrong choices

             in such matters.

239.   The aforementioned policymaking oﬃcials had the knowledge and the notice

   alleged in the preceding paragraph based upon:

          a. numerous credible allegations, many substantiated by judicial decisions

             (some of which are listed in Exhibit A, which is incorporated herein by

             reference), that Queens County ADAs had:

                 i. failed to disclose information favorable to the defense that was

                    required to be disclosed by the constitutions and the laws of the

                    United States and of the State of New York; and



                                      Page 59 of 73
                 ii. presented or failed to correct false or misleading testimony and

                     argument; and

                iii. made arguments at trial that were so false, misleading, or otherwise

                     improper that they deprived the defendant of due process and a fair

                     trial; and

          b. the inherent obviousness of the need to train, supervise, and/or discipline

              ADAs with respect to the aforementioned constitutional obligations to

              counteract the pressure that the D.A.’s Oﬃce applied to prosecutors to

              obtain convictions.

240.   During all times material to this complaint, the City, through its policymaker, the

   D.A., owed a duty to the public at large and to Plaintiﬀ to implement policies,

   procedures, customs, and practices suﬃcient to prevent, deter, and avoid conduct by

   subordinates that violate the constitutional rights of criminal suspects or defendants

   and of other members of the public.

241.   However, the D.A. and his designees, as policymakers for the City, knowingly and

   intentionally breached, or were deliberately indiﬀerent to, this duty.

242.   The QCDAO’s policy, practice, and procedure of allowing prosecutors to commit

   prosecutorial misconduct in dozens of cases, without consequence, made it

   foreseeable to QCDAO policymakers, and therefore Defendant City of New York,

   that prosecutors would commit misconduct in the Majors’ case, including withholding

   Brady material and failing to correct false testimony.



                                      Page 60 of 73
243.   The foregoing violations of federal constitutional rights and resultant injuries were

   directly, foreseeably, proximately, and substantially caused by conduct, chargeable to

   the City, amounting to affirmative policies, practices, and customs, and deliberate

   indifference to the constitutional rights of persons, including Majors, subject to

   prosecution by the QCDAO, namely, those identified above in ¶ 239 and the

   institution and implementation of plainly inadequate or unlawful policies, procedures,

   regulations, practices and/or customs concerning:

          a. the continuing duty to obtain, to preserve, and to make timely disclosure

              to the defense, during criminal investigations and prosecutions, of all

              material evidence or information favorable to a person suspected,

              accused or convicted of criminal conduct;

          b. the duty not to use false, misleading or unreliable evidence, testimony,

              statements or argument during criminal proceedings, pretrial hearings,

              and trial;

          c. the continuing obligation to correct false, inaccurate, incomplete or

              misleading evidence, testimony, statements and argument, whenever

              such misconduct is discovered to have occurred, including moving or

              consenting to overturn convictions discovered to have been obtained

              through such unconstitutional means.

244.   All of the above unlawful policies, practices, procedures, and customs of

   defendant City were a substantial factor in bringing about the violations of plaintiff's



                                       Page 61 of 73
   rights under the Constitution and laws of the United States and in causing his

   wrongful conviction, imprisonment and related damages.




                                       CLAIM II

       42 USC § 1983 Claim for Deprivation of Liberty Without Due Process
       of Law and Denial of a Fair Trial (Against Defendants Heider,
       Sapraicone and Calantjis)

245.   Majors hereby incorporates and references all of the foregoing paragraphs and

   further alleges as follows:

246.   Defendants, acting individually and in concert, fabricated evidence, concealed

   material exculpatory and impeachment evidence, and deliberately and recklessly

   failed to conduct a constitutionally adequate criminal investigation, thereby depriving

   Majors of his Fourth, Fifth, Sixth and Fourteenth Amendment rights.

247.   Defendants Heider, Sapraicone and Calantjis deliberately and recklessly coerced

   and/or fabricated statements from witnesses, including but not limited to Kerwin

   Charles, Reuben Cherena and Bernard Johnson, and concealed additional material,

   exculpatory and impeachment evidence concerning witness interviews conducted by

   them in the case.

248.   Defendants Heider, Sapraicone and Calantjis, committed to framing Majors,

   deliberately and recklessly failed to investigate Majors’ alibi, and leads pointing

   toward other suspects, including McKinney, “Rasheed”/“Country”, Ammon Boone,

   or the SpeedStick gang.

                                      Page 62 of 73
249.     The defendants’ deliberate conduct undermined probable cause to arrest, to indict

   and to prosecute Mr. Majors.

250.     Defendants Heider, Sapraicone and Calantjis knowingly and deliberately chose not

   to document or disclose to the prosecutors information that was favorable and

   material to Mr. Majors’ defense. The suppressed evidence included but is not limited

   to:

   a. That Cherena described the driver of the green Aerostar as resembling McKinney.

   b. Bernard Johnson’s statement that Majors did not participate in The Crime.

   c. The McKinney Affidavit. While The Investigative Detectives disclosed the

         Affidavit to QCDAO prosecutors, they chose not to incorporate the McKinney

         Affidavit into a DD5 so as to conceal its existence.

   d. The Stone DD5s and Stone statements, which, if not concealed from defense

         counsel by the QCDAO, were concealed from the QCDAO by police.

251.     The Defendants Heider, Sapraicone and Calantjis manufactured, created, and

   forwarded to the prosecutor false evidence that was reasonably likely to influence a

   jury to convict, or alternatively the prosecutor’s decision to prosecute including, but

   not limited to:

         a. The unduly suggestive Charles lineup identification of Majors;

         b. The unduly suggestive Cherena lineup identification of Majors;

         c. The Bernard Johnson false and coerced confession that implicated Majors as

            participating in the Crime.



                                          Page 63 of 73
252.   If the Defendants’ fabrications and exculpatory and material impeachment

   evidence known to them had been documented and/or disclosed, such evidence would

   have tended to prove Majors’ innocence, cast doubt on the entire police investigation

   and prosecution, and impeached the critical trial testimony.

253.   The aforesaid conduct, which Defendants committed, operated to deprive Mr.

   Majors of his rights under the Constitution and the laws of the United States:

          a. Not to be arrested, indicted, prosecuted, detained, convicted, or imprisoned

             based upon false, fabricated, manufactured, misleading, or inherently

             unreliable “evidence,” including the statements and testimony of witnesses

             who have been improperly influenced, coerced, or manipulated to provide

             such statements and testimony, in violation of the Due Process and Fair

             Trial Clauses of the Fourth, Fifth, Sixth and Fourteenth amendments to the

             United States Constitution;

          b. Not to be deprived of his liberty absent probable cause to believe he has

             committed a crime, in violation of his rights under the Fourth and

             Fourteenth Amendments to the United States Constitution; and

          c. To be timely informed of all material evidence favorable to the defense

             pursuant to the Due Process and Fair Trial Clauses of the Fifth, Sixth, and

             Fourteenth Amendments to the United States Constitution.

254.   No reasonable police officer in 1997-1998 would have believed that the actions

   taken by the Investigative Detectives in fabricating evidence, failing to document and



                                      Page 64 of 73
   disclose material, exculpatory evidence, and failing to investigate exculpatory

   evidence, were lawful.

255.   The forgoing violations of Plaintiff’s federal constitutional rights by the

   defendants and their co-conspirators and accomplices, known and unknown, directly,

   substantially, proximately, and foreseeably caused the initiation and continuation of

   Plaintiff’s criminal prosecution, loss of liberty, his wrongful conviction, his

   subsequent imprisonment, and his other injuries and damages.

256.   In manufacturing and withholding material exculpatory and impeachment

   information from prosecutors, Defendants caused Majors to be charged, prosecuted

   and convicted based on false evidence and deprived Majors’ defense of Brady

   information in violation of his clearly established Fifth, Sixth and Fourteenth

   Amendment right to due process and a fair trial.

257.   As a direct and proximate result of the defendants’ actions, Majors was wrongly

   convicted and imprisoned for over ten years for crimes he didn’t commit, on top of

   the 12 years he served for weapons possession, and he suffered the other grievous and

   continuing injuries and damages as set forth above.



                                      CLAIM III

       42 U.S.C. §1983 Malicious Prosecution in Violation of the Fourth and
       Fourteenth Amendments (Against Defendants Heider, Sapraicone and
       Calantjis)

258.   Defendants Heider, Sapraicone and Calantjis, despite knowing that probable cause

   did not exist to arrest and prosecute Majors for The Crime and despite the fact that

                                     Page 65 of 73
   although the grand jury’s probable cause determination was vitiated by the

   Investigative Detectives’ undisclosed misconduct and by their concealment of

   material, exculpatory and impeachment evidence, acted individually and in concert to

   cause Majors to be wrongfully arrested and prosecuted for two counts of attempted

   murder, robbery and criminal possession of stolen property.

259.   Defendants Heider and Sapraicone lacked probable cause to initiate the

   prosecution of Majors, and the indictment and conviction of Majors was procured by

   fraud, perjury, the manipulation of witnesses and the fabrication and suppression of

   evidence.

260.   As set forth above, Defendants Heider, Sapraicone and Calantjis gave false and

   fabricated “evidence” implicating Majors to the prosecutor, to the grand jurors, to the

   trial jury and to the Hon. John B. Latella presiding over the Bench trial. These

   Investigative Detectives also concealed exculpatory evidence from these same

   persons.

261.   Defendants Heider, Sapraicone and Calantjis acted with malice, knew or were

   deliberately and recklessly indifferent to the truth that probable cause did not exist to

   arrest, indict and prosecute Majors, including but not limited to the facts that false

   evidence was presented to the grand jury and that additional material, exculpatory and

   impeachment evidence which was not disclosed to the grand jury or prosecutors

   undermined the evidence presented in support of a probable cause finding against

   Majors.



                                      Page 66 of 73
262.   The deliberate and reckless investigative failure of the defendants included but

   was not limited to failing to investigate known exculpatory and potentially

   exculpatory information provided by witnesses, and failing to investigate exculpatory

   and potentially exculpatory forensic evidence, including but not limited to fingerprint

   evidence.

263.   Notwithstanding the fact that no forensic evidence connected Majors to The

   Crime and that the police received evidence shortly after the Crime that “Rasheed,”

   McKinney and/or Ammon participated in the Crime and that eyewitnesses Stone’s

   description of the perpetrator did not match Majors in age, height, weight and

   hairstyle, and notwithstanding that Boone and Johnson while implicating themselves

   simultaneously exculpated Majors as participating in The Crime, and notwithstanding

   that the defendant Investigative Detectives had reason to know that Majors was at his

   chiropractor’s office at the time The Crime was committed, nevertheless, Heider,

   Sapraicone and Calantjis refused to investigate any evidence that might exculpate

   Majors.

264.   Defendants Heider, Sapraicone and Calantjis charged Majors despite the fact that

   they possessed evidence that Majors was innocent.

265.   This conscience-shocking failure to investigate obvious and known exculpatory

   leads deprived Mr. Majors of his liberty, in violation of the Fourth and Fourteenth

   Amendments.

266.   The overwhelming evidence of Majors’ innocence, included:



                                     Page 67 of 73
          a. Johnson’s statement to McKinney confessing that he, together with Boone,

             committed the Crime and that Rasheed, not Majors, was the third

             perpetrator; and

          b. Desiree Stone’s description of the perpetrator that did not match Majors in

             height, age, weight or hairstyle; and

          c. Aaron Boone’s statement to police exculpating Majors; and

          d. The absence of forensic evidence pointing to Majors and the presence of

             Ammon Boone’s fingerprints in the getaway van; and

          e. That the motorist Cherena provided a description of the perpetrator that

             matched McKinney, who was a member of Speedstick.

267.   Defendants Heider, Sapraicone and Calantjis’ misconduct was critical to the

   continued prosecution of Majors.

268.   On October 20, 2020 the prosecution for The Crime terminated in Mr. Majors

   favor when the indictment for the two counts of attempted murder and robbery were

   dismissed with prejudice.

269.   As a direct and proximate result of the defendants’ actions, Mr. Majors was

   wrongly prosecuted, convicted, and imprisoned and suffered the other grievous and

   continuing injuries and damages as set forth above.



                                      CLAIM IV

       42 U.S.C. § 1983 Civil Conspiracy, Concerted Action, Aiding
       and Abetting; Heider, Sapraicone and Calantjis and the CITY


                                      Page 68 of 73
270.   Majors repeats and realleges each and every aforementioned allegation and

   incorporates them here and in all following paragraphs.

271.   Heider, Sapraicone and Calantjis all explicitly and/or implicitly agreed to commit

   with each other and/or other unnamed conspirators, the wrongs detailed above, and to

   ultimately have Majors wrongfully prosecuted and convicted, without knowledge of

   exculpatory evidence, and to preserve his wrongful conviction and to cover-up each

   other’s misconduct.

272.   Each defendant then committed overt acts, as detailed above, to accomplish the

   goal of the conspiracy, including, but not limited to (a) framing and falsely arresting,

   charging and prosecuting Majors for the attempted murder and robbery, and (b)

   covering-up those actions and suppressing the Brady/Giglio material that undermined

   the case against Majors.

273.   By virtue of the foregoing, defendants are liable for conspiring to fabricate

   evidence and to deprive Majors of his right to the timely disclosure of all

   material evidence favorable to the defense pursuant to Brady v. Maryland, 373

   U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny,

   and the Due Process and Fair Trial Clauses of the Fifth, Sixth, and Fourteenth

   Amendments to the United States Constitution.

274.   Heider, Sapraicone and Calantjis committed the foregoing violations of

   Majors’ constitutional rights knowingly, intentionally, willfully, recklessly, and/or

   with deliberate indifference to them, or to the effect of such misconduct upon

   them.

                                       Page 69 of 73
275.   By reason of the foregoing, those defendants are liable to Majors pursuant to 42

   U.S.C. § 1983, for compensatory and punitive damages detailed in ¶ 288, infra.

   above.



                                        CLAIM V

       Malicious Prosecution Under New York Law: Heider, Sapraicone and
       Calantjis and CITY

276.   Majors realleges each and every aforementioned allegation of this Complaint, and

   incorporates them here and in all following paragraphs.

277.   By virtue of the foregoing, Heider, Sapraicone and Calantjis acting in concert with

   each other, initiated, continued, and/or caused the initiation or continuation of

   criminal proceedings against Majors.

278.   The criminal proceedings for The Crime terminated in Majors favor.

279.   There was no probable cause for the commencement or the continuation of the

   criminal proceedings.

280.   Defendants fabricated inculpatory evidence and withheld exculpatory evidence in

   order to support the decision to unlawfully charge and prosecute Majors.

281.   The Defendants acted with actual malice.

282.   Defendant City is liable for these wrongs under the principle of respondeat

   superior.

                                       CLAIM VI

       New York State Constitutional Due Process Claim Against The City
       Pursuant To Respondent Superior

                                       Page 70 of 73
283.     Majors realleges each and every aforementioned allegation contained in this

   Complaint, and incorporates them here and in all following paragraphs.

284.     Heider, Sapraicone and Calantjis by virtue of their acts and omissions detailed

   above, violated Majors’ rights under the Due Process and Equal Protection provisions

   of the New York State Constitution (a) to be free of unlawful arrest not based on

   probable cause, (b) to due process of law, (c) to a fair trial, (d) to not be convicted

   based on false or misleading evidence and argument, and suppression of Brady

   material, (e) and to not be incarcerated when actually innocent.

285.     As a direct and proximate result of these defendants’ acts and omissions, Majors

   was wrongfully arrested, prosecuted, convicted, and wrongfully imprisoned for over

   10 years, and suffered other grievous and continuing injuries set forth above.

286.     The City is liable under respondeat superior for the acts and omissions of its

   employees, Heider, Sapraicone and Calantjis within the scope of their employment,

   for the resulting damages.



   II.      DAMAGES AND INJURIES

287.     As a direct and proximate consequence of the aforementioned actions by the

   defendants, plaintiff:

            a. Suffered over 10 years of wrongful imprisonment;

            b. Suffered physical injuries and physical sickness;




                                        Page 71 of 73
     c. Was subjected to degrading, dehumanizing and emotionally destructive

        conditions;

     d. Endured the constant despair of believing he would die in prison for a

        crime he didn’t commit, due to his 50 years-to-life sentence for attempted

        murder and robbery;

     e. Suffered and continues to suffer mental and emotional distress and harm;

     f. Was denied the opportunity to pursue normal relationships with his family

        and his friends;

     g. Was publicly shamed, disgraced, ridiculed and suffered damage to his

        reputation;

     h. Suffered the loss of the services, society, companionship, and consortium

        of his wife, mother, father, sisters, brothers, nephews and nieces;

     i. At the time of Plaintiff’s arrest, he was employed as an admitting clerk at

        Queens Hospital Center, Jamaica New York and has lost substantial

        employment income;

     j. Paid legal fees and expenses necessitated by exhaustive investigation and

        litigation to uncover the QCDAO’s misconduct;

     k. Incurred other items of attendant damages.



WHEREFORE, MAJORS demands judgment against defendants as follows:

     a. For compensatory damages of not less than $30,000,000;

     b. For punitive damages against the individual defendants of $15,000,000;

                                 Page 72 of 73
         c. For lost wages and permanent diminution of his earning potential of not

            less than $2,000,000;

         d. For reasonable attorneys’ fees, together with costs;

         e. For pre-judgment interest allowed by law; and

         f. For such other and further relief as this Court may deem just and proper.



DATED:      Yonkers, New York

             September 10, 2021



                                        /s/ Thomas Hoffman
                                         Thomas Hoffman, ESQ.
                                        Law Offices of Thomas Hoffman, P.C.
                                        37 Elaine Terrace
                                        Yonkers, New York 10701-5257
                                        Office: (212) 581-1180
                                        Cell: (917) 589-6156
                                        Email: thoff93452@aol.com


                                        /s/ Jonathan Hiles
                                        Jonathan Hiles, Esq.
                                        285 Riverside Drive
                                        Apt 4C
                                        New York, New York 10025
                                        (646) 823-6116
                                        jonathanghiles@gmail.com


                                        Attorneys for Plaintiff Robert Majors




                                     Page 73 of 73
